UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-17706 QNB Corp. (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 23-2318082 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 15 North Third Street, P.O. Box 9005 Quakertown, PA 18951-9005 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (215) 538-5600 Not Applicable Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer ☑ Non-accelerated filer Smaller Reporting Company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ☑ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at July 28, 2016 Common Stock,par value $0.625 1 QNB CORP. AND SUBSIDIARY FORM 10-Q QUARTER ENDED JUNE 3 0 , 201 6 INDEX PART I - FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) PAGE Consolidated Balance Sheets at June 30, 2016 and December 31, 2015 3 Consolidated Statements of Income for the Three and Six Months Ended June 30, 2016 and 2015 4 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2016 and 2015 5 Consolidated Statement of Shareholders’ Equity for the Six Months Ended June 30, 2016 and 2015 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2016 and 2015 7 Notes to Consolidated Financial Statements 8 ITEM 2 . MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 46 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 70 ITEM 4. CONTROLS AND PROCEDURES 70 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 71 ITEM 1A. RISK FACTORS 71 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 71 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 71 ITEM 4. MINE SAFETY DISCLOSURES 71 ITEM 5. OTHER INFORMATION 71 ITEM 6. EXHIBITS 72 SIGNATURES CERTIFICATIONS 2 QNB Corp. and Subsidiary CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (current period unaudited) June 30, December 31, 2015 Assets Cash and due from banks $ 10,691 $ 9,159 Interest-bearing deposits in banks 47,258 7,832 Total cash and cash equivalents 57,949 16,991 Investment securities Trading 3,459 4,189 Available-for-sale (amortized cost $339,595 and $362,742) 344,253 361,915 Held-to-maturity (fair value $149 and $151) 147 147 Restricted investment in bank stocks 522 508 Loans held-for-sale 184 987 Loans receivable 604,478 615,270 Allowance for loan losses ) ) Net loans 596,928 607,716 Bank-owned life insurance 11,122 10,978 Premises and equipment, net 8,913 9,257 Accrued interest receivable 2,376 2,562 Net deferred tax assets 1,891 3,673 Other assets 2,494 2,013 Total assets $ 1,030,238 $ 1,020,936 Liabilities Deposits Demand, non-interest bearing $ 117,650 $ 98,543 Interest-bearing demand 243,858 274,925 Money market 69,763 67,172 Savings 233,641 221,770 Time 133,684 135,251 Time of $100 or more 94,689 92,125 Total deposits 893,285 889,786 Short-term borrowings 36,693 37,163 Accrued interest payable 330 330 Other liabilities 2,723 3,214 Total liabilities 933,031 930,493 Shareholders' Equity Common stock, par value $0.625 per share; authorized 10,000,000 shares; 3,555,769 shares and 3,524,363 shares issued; 3,391,200 and 3,359,794 shares outstanding 2,222 2,203 Surplus 16,762 15,973 Retained earnings 77,625 75,289 Accumulated other comprehensive income (loss), net of tax 3,074 ) Treasury stock, at cost; 164,569 shares ) ) Total shareholders' equity 97,207 90,443 Total liabilities and shareholders' equity $ 1,030,238 $ 1,020,936 The accompanying notes are an integral part of the consolidated financial statements. 3 QNB Corp. and Subsidiary CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data - unaudited) Three Months Ended June 30, Six Months Ended June 30, Interest income Interest and fees on loans $ 6,332 $ 5,965 $ 12,684 $ 11,846 Interest and dividends on investment securities (AFS & HTM): Taxable 1,291 1,256 2,647 2,598 Tax-exempt 489 469 1,005 955 Interest on trading securities 30 40 70 81 Interest on interest-bearing balances and other interest income 42 16 58 73 Total interest income 8,184 7,746 16,464 15,553 Interest expense Interest on deposits Interest-bearing demand 163 154 315 320 Money market 47 38 94 74 Savings 229 200 455 396 Time 371 389 744 785 Time of $100 or more 319 295 637 590 Interest on short-term borrowings 36 28 79 59 Total interest expense 1,165 1,104 2,324 2,224 Net interest income 7,019 6,642 14,140 13,329 Provision for loan losses - 60 125 60 Net interest income after provision for loan losses 7,019 6,582 14,015 13,269 Non-interest income Total other-than-temporary impairment loss on investment securities ) - ) - Net gain on sale of investment securities 137 214 526 717 Net gain on investment securities 15 214 334 717 Net gain (loss) on trading activites 52 ) 86 ) Fees for services to customers 397 404 780 806 ATM and debit card 422 394 810 756 Retail brokerage and advisory income 126 204 296 377 Bank-owned life insurance 73 72 144 142 Merchant Income 83 81 156 151 Net gain on sale of loans 71 119 120 182 Other 135 145 224 164 Total non-interest income 1,374 1,599 2,950 3,276 Non-interest expense Salaries and employee benefits 2,988 3,053 6,042 6,049 Net occupancy 426 455 867 909 Furniture and equipment 440 432 865 861 Marketing 265 212 461 422 Third party services 403 445 806 846 Telephone, postage and supplies 174 175 360 369 State taxes 141 173 321 347 FDIC insurance premiums 157 150 327 317 Other 599 569 1,063 1,071 Total non-interest expense 5,593 5,664 11,112 11,191 Income before income taxes 2,800 2,517 5,853 5,354 Provision for income taxes 702 583 1,490 1,284 Net income $ 2,098 $ 1,934 $ 4,363 $ 4,070 Earnings per share - basic $ 0.62 $ 0.58 $ 1.29 $ 1.22 Earnings per share - diluted $ 0.62 $ 0.58 $ 1.29 $ 1.22 Cash dividends per share $ 0.30 $ 0.29 $ 0.60 $ 0.58 The accompanying notes are an integral part of the consolidated financial statements. 4 QNB Corp. and Subsidiary CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands - unaudited) Three months ended June 30, Before tax amount Tax expense (benefit) Net of tax amount Before tax amount Tax expense (benefit) Net of tax amount Net income $ 2,800 $ 702 $ 2,098 $ 2,517 $ 583 $ 1,934 Other comprehensive income: Net unrealized holding gains on securities: Unrealized holding gains (losses) arising during the period 1,333 453 880 ) ) ) Reclassification adjustment for gains included in net income ) (5 ) Other comprehensive income (loss) 1,318 448 870 ) ) ) Total comprehensive income (loss) $ 4,118 $ 1,150 $ 2,968 $ ) $ ) $ 28 Six months ended June 30, Before tax amount Tax expense (benefit) Net of tax amount Before tax amount Tax expense (benefit) Net of tax amount Net income $ 5,853 $ 1,490 $ 4,363 $ 5,354 $ 1,284 $ 4,070 Other comprehensive income: Net unrealized holding gains on securities: Unrealized holding gains (losses) arising during the period 5,819 1,979 3,840 ) ) ) Reclassification adjustment for gains included in net income ) Other comprehensive income (loss) 5,485 1,865 3,620 ) ) ) Total comprehensive income $ 11,338 $ 3,355 $ 7,983 $ 4,423 $ 967 $ 3,456 The accompanying notes are an integral part of the consolidated financial statements 5 QNB Corp. and Subsidiary CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (unaudited) (in thousands, except share and per share data) Number of Shares Outstanding Common Stock Surplus Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Balance, December 31, 2015 3,359,794 $ 2,203 $ 15,973 $ 75,289 $ ) $ ) $ 90,443 Net income - - - 4,363 - - 4,363 Other comprehensive income, net of tax - 3,620 - 3,620 Cash dividends declared ($0.60 per share) - - - ) - - ) Stock issued in connection with dividend reinvestment and stock purchase plan 16,314 10 467 - - - 477 Stock issued for employee stock purchase plan 1,540 1 40 - - - 41 Stock issued for options exercised 13,552 8 228 - - - 236 Tax benefit of stock options exercised - - 12 - - - 12 Stock-based compensation expense - - 42 - - - 42 Balance, June 30, 2016 3,391,200 $ 2,222 $ 16,762 $ 77,625 $ 3,074 $ ) $ 97,207 (unaudited) (in thousands, except share and per share data) Number of Shares Outstanding Common Stock Surplus Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Balance, December 31, 2014 3,316,658 $ 2,176 $ 14,819 $ 70,928 $ 907 $ ) $ 86,354 Net income - - - 4,070 - - 4,070 Other comprehensive loss, net of tax - ) - ) Cash dividends declared ($0.58 per share) - - - ) - - ) Stock issued in connection with dividend reinvestment and stock purchase plan 16,123 10 443 - - - 453 Stock issued for employee stock purchase plan 1,721 1 42 - - - 43 Stock issued for options exercised 7,802 5 91 - - - 96 Tax benefit of stock options exercised - - 20 - - - 20 Stock-based compensation expense - - 46 - - - 46 Balance, June 30, 2015 3,342,304 $ 2,192 $ 15,461 $ 73,067 $ 293 $ ) $ 88,537 The accompanying notes are an integral part of the consolidated financial statements 6 QNB Corp. and Subsidiary CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands, unaudited) Six months ended June 30, Operating Activities Net income $ 4,363 $ 4,070 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 449 524 Provision for loan losses 125 60 Net gain on investment securities available-for-sale ) ) Provision for repossessed assets and other real estate owned - 89 Net gain on sale of other real estate owned, repossessed assets and premises and equipment (1 ) ) Net gain on sale of loans ) ) Proceeds from sales of residential mortgages held-for-sale 3,556 6,487 Origination of residential mortgages held-for-sale ) ) Income on bank-owned life insurance ) ) Stock-based compensation expense 42 46 Net decrease in trading securities 730 336 Deferred income tax provision ) 49 Net increase (decrease) in income taxes payable 6 ) Net decrease in accrued interest receivable 186 244 Amortization of mortgage servicing rights and change in valuation allowance 36 31 Net amortization of premiums and discounts on investment securities 940 1,101 Net decrease in accrued interest payable - (7 ) Increase in other assets ) ) Decrease in other liabilities ) ) Net cash provided by operating activities 6,598 3,763 Investing Activities Proceeds from payments, maturities and calls of investment securities available-for-sale 51,888 51,926 Proceeds from the sale of investment securities available-for-sale 28,814 26,795 Purchases of investment securities available-for-sale ) ) Proceeds from redemption of investment in restricted bank stock 1,482 1,318 Purchase of restricted bank stock ) ) Net decrease (increase) in loans 10,663 ) Net purchases of premises and equipment ) ) Proceeds from sales of other real estate owned and repossessed assets 1 3,007 Net cash provided by investing activities 32,592 27,739 Financing Activities Net increase in non-interest bearing deposits 19,107 10,140 Net decrease in interest-bearing deposits ) ) Net decrease in short-term borrowings ) ) Tax benefit from exercise of stock options 12 20 Cash dividends paid, net of reinvestment ) ) Proceeds from issuance of common stock 499 378 Net cash provided by (used in) financing activities 1,768 ) Increase in cash and cash equivalents 40,958 2,379 Cash and cash equivalents at beginning of year 16,991 18,245 Cash and cash equivalents at end of period $ 57,949 $ 20,624 Supplemental Cash Flow Disclosures Interest paid $ 2,324 $ 2,231 Income taxes paid 1,555 1,650 Non-cash transactions: Transfer of loans to repossessed assets or other real estate owned - 215 Unsettled trades to purchase securities - 4,729 The accompanying notes are an integral part of the consolidated financial statements 7 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements include the accounts of QNB Corp. and its wholly-owned subsidiary, QNB Bank (the “Bank”). The consolidated entity is referred to herein as “QNB” or the “Company”. All significant intercompany accounts and transactions are eliminated in the consolidated financial statements. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in QNB's 2015 Annual Report incorporated in the Form 10-K. Operating results for the three and six month periods ended June 30, 2016 are not necessarily indicative of the results that may be expected for the year ending December 31, 2016. The unaudited consolidated financial statements reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of the results of operations for the period and are of a normal and recurring nature. Tabular information, other than share and per share data, is presented in thousands of dollars. In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities at the dates of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from such estimates. The Company has evaluated events and transactions occurring subsequent to the balance sheet date of June 30, 2016, for items that should potentially be recognized or disclosed in these financial statements. 2. RECENT ACCOUNTING PRONOUNCEMENTS In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-09, Revenue from Contracts with Customers (Topic 606). This ASU was issued to help improve comparability of revenue recognition practices across entities, industries, jurisdictions, and capital markets. The ASU’s core principle is that a company will recognize revenue to depict the transfer of goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. In addition, this update specifies the accounting for certain costs to obtain or fulfill a contract with a customer and expands disclosure requirements for revenue recognition. This ASU is effective for annual reporting periods beginning after December 15, 2018, including interim periods within that reporting period. Early adoption is permitted for annual reporting periods beginning after December 31, 2015. QNB does not anticipate the adoption of this guidance will have a material impact on its consolidated financial statements. On January 9, 2015, the FASB issued ASU 2015-01, Extraordinary and Unusual Items (Subtopic 225-20) which eliminates from U.S. Generally Accepted Accounting Principles (GAAP) the concept of an extraordinary item. The Board released the new guidance as part of its simplification initiative, which, as explained in the ASU, is intended to “identify, evaluate, and improve areas of U.S. GAAP for which cost and complexity can be reduced while maintaining or improving the usefulness of the information provided to the users of financial statements.” To be considered an extraordinary item under existing U.S. GAAP, an event or transaction must be unusual in nature and must occur infrequently. Stakeholders often questioned the decision-usefulness of labeling a transaction or event as extraordinary and indicated that it is difficult to ascertain whether an event or transaction satisfies both criteria. In light of this feedback and in a manner consistent with its simplification initiative, the FASB decided to eliminate the concept of an extraordinary item. As a result, an entity will no longer (1) segregate an extraordinary item from the results of ordinary operations; (2) separately present an extraordinary item on its income statement, net of tax, after income from continuing operations; and (3) disclose income taxes and earnings-per-share data applicable to an extraordinary item. However, the ASU does not affect the reporting and disclosure requirements for an event that is unusual in nature or that occurs infrequently. For all entities, the ASU is effective for annual periods beginning after December 15, 2015, and interim periods within those annual periods. Entities may apply the guidance prospectively or retrospectively to all prior periods presented in the financial statements. If an entity chooses to apply the guidance prospectively, it must disclose whether amounts included in income from continuing operations after adoption of the ASU are related to events and transactions previously recognized and classified as extraordinary items before the date of adoption. The adoption of this guidance did not have a material impact on QNB’s consolidated financial statements. 8 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 2. RECENT ACCOUNTING PRONOUNCEMENTS (continued) On February 18, 2015, the FASB issued ASU 2015-02, Consolidation (Topic 810): Amendments to the Consolidation Analysis , which amends the consolidation requirements in ASC 810 and significantly changes the consolidation analysis required under U.S. GAAP. The amendments include the following: ● Limited partnerships will be variable interest entities (VIEs), unless the limited partners have either substantive kick-out or participating rights. Although more partnerships will be VIEs, it is less likely that a general partner will consolidate a limited partnership. ● The ASU changes the effect that fees paid to a decision maker or service provider have on the consolidation analysis. Specifically, it is less likely that the fees themselves will be considered a variable interest, that an entity will be a VIE, or that consolidation will result. ● The ASU significantly amends how variable interests held by a reporting entity’s related parties or de facto agents affect its consolidation conclusion. Specifically, the ASU will result in less frequent performance of the related-party tiebreaker test (and mandatory consolidation by one of the related parties) than under current U.S. GAAP. ● For entities other than limited partnerships, the ASU clarifies how to determine whether the equity holders (as a group) have power over the entity (this will most likely result in a change to current practice). The clarification could affect whether the entity is a VIE. This ASU will be effective for periods beginning after December 15, 2015, for public companies. The adoption of this guidance did not have a material impact on QNB’s consolidated financial statements. On April 7, 2015, the FASB issued ASU 2015-03, Interest—Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs , which changes the presentation of debt issuance costs in financial statements. Under the ASU, an entity presents such costs in the balance sheet as a direct deduction from the related debt liability rather than as an asset. Amortization of the costs is reported as interest expense. For public business entities, the guidance in the ASU is effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015. Early adoption is allowed for all entities for financial statements that have not been previously issued. Entities would apply the new guidance retrospectively to all prior periods (i.e., the balance sheet for each period is adjusted). QNB has no debt issued at this time so the adoption of this ASU did not have a material impact on the Company. On January 5, 2016, the FASB issued ASU 2016-01, Financial Instruments – Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and Financial Liabilities . This ASU was issued to enhance the reporting model for financial instruments to address certain aspects of recognition, measurement, presentation, and disclosure of financial instruments. It will require the following: ● Equity investments with readily determinable fair values must be measured at fair value with changes in fair value recognized in net income. ● Equity investments without readily determinable fair values must be measured at either fair value or at cost adjusted for changes in observable prices minus impairment. Changes in value under either of these methods would be recognized in net income. 9 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 2. RECENT ACCOUNTING PRONOUNCEMENTS (continued) ● Entities that record financial liabilities at fair value due to a fair value option election must recognize changes in fair value in other comprehensive income if it is related to instrument-specific credit risk. ● Entities must assess whether a valuation allowance is required for deferred tax assets related to available-for-sale debt securities. This ASU is effective for public companies for annual reporting periods beginning after December 15, 2017, including interim periods within that reporting period. If QNB had adopted this guidance in 2016 it would have resulted in an increase in net income of $15,000 and $41,000 for the three and six months ended June 30, 2016. There would have been no impact on shareholder’s equity as the equity securities held by QNB are already recorded at fair value through accumulated other comprehensive income (loss). On February 25, 2016, the FASB issued ASU 2016-02, Leases (Topic 842) . This new standard on accounting for leases introduces a lessee model that brings most leases on the balance sheet, but recognizes expenses in the income statement similar to how items are recorded today. The new standard eliminates the requirement in current U.S. GAAP for an entity to use bright-line tests in determining lease classification. The ASU also eliminates the current real estate-specific provisions and changes the guidance on sale-leaseback transactions, initial direct costs and lease executory costs for all entities. All entities will classify leases to determine how to recognize the related revenue and expense and this classification will affect amounts that lessors record on the balance sheet. The new guidance will be effective for public companies for annual periods beginning after December 15, 2018, and interim periods therein. Early adoption is permitted. QNB is evaluating the impact of this new standard on its consolidated financial statements. On March 15, 2016, the FASB issued ASU 2016-07, Investments – Equity Method and Joint Ventures (Topic 323), Simplifying the Transition to the Equity Method of Accounting . This ASU simplifies the equity method of accounting by eliminating the requirement to retrospectively apply the equity method to an investment that subsequently qualifies for such accounting as a result of an increase in the level of ownership interest or degree of influence. The ASU further requires that unrealized holding gains or losses in accumulated other comprehensive income related to an available-for-sale security that becomes eligible for the equity method be recognized in earnings as of the date on which the investment qualifies for the equity method. The guidance in the ASU is effective for all entities for fiscal years beginning after December 15, 2016, including interim periods within those fiscal years; early adoption is permitted for all entities. QNB does not anticipate the adoption of this guidance will have a material impact on its consolidated financial statements. On March 17, 2016, the FASB issued ASU 2016-08, Revenue from Contracts with Customers (Topic 606), Principal versus Agent Considerations (Reporting Revenue Gross versus Net) . This ASU amends the principal-versus agent implementation guidance and illustrations in the Board’s new revenue standard (ASU 2014-09). The FASB issued the ASU in response to concerns identified by stakeholders, including those related to (1) determining the appropriate unit of account under the revenue standard’s principal-versus-agent guidance and (2) applying the indicators of whether an entity is a principal or an agent in accordance with the revenue standard’s control principle. This ASU clarifies that an entity should evaluate whether it is the principal or the agent for each specified good or service promised in a contract with a customer. The ASU has the same effective date as the new revenue standard (as amended by the one-year deferral and the early adoption provisions in ASU 2015-14). On March 30, 2016, the FASB issued ASU 2016-09, Stock Compensation (Topic 718), Improvements to Employee Share-Based Payment Accounting . This ASU simplifies several aspects of the accounting for employee share-based payment transactions for both public and nonpublic entities, including the accounting for income taxes, forfeitures, and statutory tax withholding requirements, as well as classification in the statement of cash flows. Entities will be required to recognize the income tax effects of awards in the income statement when awards vest or are settled which will eliminate additional-paid-in-capital or APIC pools. For public companies, the ASU is effective for annual reporting periods beginning after December 15, 2016, including interim periods within those annual reporting periods. QNB is evaluating this new standard, but does not anticipate the adoption of this guidance will have a material impact on its consolidated financial statements. 10 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 2. RECENT ACCOUNTING PRONOUNCEMENTS (continued) On June 16, 2016, the FASB issued ASU No. 2016-13, Financial Instruments—Credit Losses (Topic 326) . The new guidance requires organizations to measure all expected credit losses for financial instruments held at the reporting date based on historical experience, current conditions and reasonable and supportable forecasts. To that end, the new guidance: ● Eliminates the probable initial recognition threshold in current U.S. GAAP and, instead, reflects an organization’s current estimate of all expected credit losses over the contractual term of its financial assets ● Broadens the information an entity can consider when measuring credit losses to include forward-looking information ● Increases usefulness of the financial statements by requiring timely inclusion of forecasted information in forming expectations of credit losses ● Increases comparability of purchased financial assets with credit deterioration (PCD assets) with other purchased assets that do not have credit deterioration as well as originated assets because credit losses that are expected will be recorded through an allowance for credit losses for all assets ● Increases users’ understanding of underwriting standards and credit quality trends by requiring additional information about credit quality indicators by year of origination (vintage) ● For available-for-sale debt securities, aligns the income statement recognition of credit losses with the reporting period in which changes occur by recording credit losses (and subsequent changes in credit losses) through an allowance rather than a write down The new guidance affects organizations that hold financial assets and net investments in leases that are not accounted for at fair value with changes in fair value reported in net income. The new guidance affects loans, debt securities, trade receivables, net investments in leases, off-balance-sheet credit exposures, reinsurance receivables, and any other financial assets not excluded from the scope that have the contractual right to receive cash. For public business entities that are U.S. Securities and Exchange Commission (SEC) filers, the new guidance is effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2019. Early application will be permitted for all organizations for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2018. QNB is evaluating the impact of this new standard on its consolidated financial statements. 3. STOCK-BASED COMPENSATION AND SHAREHOLDERS’ EQUITY QNB sponsors stock-based compensation plans, administered by a Board Committee, under which both qualified and non-qualified stock options may be granted periodically to certain employees. Compensation cost has been measured using the fair value of an award on the grant date and is recognized over the service period, which is usually the vesting period. Stock-based compensation expense was $26,000 and $25,000 for the three months ended June 30, 2016 and 2015, respectively. Stock-based compensation expense was $42,000 and $46,000 for the six months ended June 30, 2016 and 2015, respectively. As of June 30, 2016, there was approximately $120,000 of unrecognized compensation cost related to unvested share-based compensation award grants that is expected to be recognized over the next 32 months. Options are granted to certain employees at prices equal to the market value of the stock on the date the options are granted. The 1998 Plan authorized the issuance of 220,500 shares. The time period during which any option is exercisable under the Plan is determined by the Committee but shall not commence before the expiration of six monthsafter the date of grant or continue beyond the expiration of ten years after the date the option is awarded. The granted options vest after a three-year period. As of June 30, 2016, there were 225,058 options granted, 60,244 options forfeited, 164,814 options exercised and no remaining options outstanding under this Plan. The 1998 Plan expired on March 10, 2008. 11 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 3. STOCK-BASED COMPENSATION AND SHAREHOLDERS’ EQUITY (continued) The 2005 Plan authorized the issuance of 200,000 shares. The terms of the 2005 Plan are identical to the 1998 Plan, except options expire five years after the grant date. As of June 30, 2016, there were 184,200 options granted, 65,050 options forfeited, 63,980 options exercised, and 55,170 options outstanding under this Plan. The 2005 Plan expired on March 15, 2015. The 2015 Plan authorizes the issuance of 300,000 shares. The terms of the 2015 Plan are identical to the 2005 Plan. There were 23,500 options granted and outstanding under this Plan as of June 30, 2016. There were no options forfeited or exercised as of June 30, 2016. The 2015 Plan expires on February 24, 2025. The fair value of each option is amortized into compensation expense on a straight-line basis between the grant date for the option and each vesting date. QNB estimated the fair value of stock options on the date of the grant using the Black-Scholes option pricing model. The model requires the use of numerous assumptions, many of which are highly subjective in nature. The following assumptions were used in the option pricing model in determining the fair value of options granted during the period: Six months ended June 30, 2016 2015 Risk free interest rate % % Dividend yield Volatility Expected life (years) The risk-free interest rate was selected based upon yields of U.S. Treasury issues with a term approximating the expected life of the option being valued. Historical information was the primary basis for the selection of the expected dividend yield, expected volatility and expected lives of the options. The fair market value of options granted in the first six months of 2016 and 2015 was $3.79 and $4.38, respectively. Stock option activity during the six months ended June 30, 2016 and 2015 is as follows: Number of options Weighted average exercise price Weighted average remaining contractual term (in years) Aggregate intrinsic value Outstanding at December 31, 2015 82,875 $ 24.33 Granted 23,500 30.40 Exercised ) 20.66 Forfeited ) 25.61 Outstanding at June 30, 2016 78,670 $ 26.82 2.99 $ 407 Exercisable at June 30, 2016 23,545 $ 22.38 1.12 $ 226 12 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 3. STOCK-BASED COMPENSATION AND SHAREHOLDERS’ EQUITY (continued) Number of options Weighted average exercise price Weighted average remaining contractual term (in years) Aggregate intrinsic value Outstanding at December 31, 2014 88,375 $ 23.27 Granted 21,000 29.25 Exercised ) 17.73 Forfeited ) 31.87 Outstanding at June 30, 2015 85,075 $ 24.22 2.74 $ 440 Exercisable at June 30, 2015 30,875 $ 20.85 1.12 $ 264 4. SHARE REPURCHASE PLAN The Board of Directors has authorized the repurchase of up to 100,000 shares of its common stock in open market or privately negotiated transactions. The repurchase authorization does not bear a termination date. There were no shares repurchased during the six months ended June 30, 2016 and 2015. As of June 30, 2016, 57,883 shares were repurchased under this authorization at an average price of $16.97 and a total cost of $982,000. 5. EARNINGS PER SHARE The following sets forth the computation of basic and diluted earnings per share: Three months ended June 30, Six months ended June 30, Numerator for basic and diluted earnings per share - net income $ 2,098 $ 1,934 $ 4,363 $ 4,070 Denominator for basic earnings per share - weighted average shares outstanding 3,383,109 3,333,018 3,376,445 3,327,384 Effect of dilutive securities - employee stock options 8,766 13,515 8,389 12,734 Denominator for diluted earnings per share - adjusted weighted average shares outstanding 3,391,875 3,346,533 3,384,834 3,340,118 Earnings per share - basic $ 0.62 $ 0.58 $ 1.29 $ 1.22 Earnings per share - diluted 0.62 0.58 1.29 1.22 There were 41,350 stock options that were anti-dilutive for both the three and six-month periods ended June 30, 2016. There were 21,000 stock options that were anti-dilutive for both the three and six-month periods ended June 30, 2015. These stock options were not included in the above calculation. 13 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 6. COMPREHENSIVE INCOME The following shows the components of accumulated other comprehensive (loss) income at June 30, 2016 and December 31, 2015: June 30, December 31, Unrealized net holding gains (losses) on available-for-sale securities $ 4,965 $ ) Unrealized losses on available-for-sale securities for which a portion of an other-than-temporary impairment loss has been recognized in earnings ) ) Accumulated other comprehensive income (loss) 4,658 ) Tax effect ) 281 Accumulated other comprehensive income (loss), net of tax $ 3,074 $ ) The following tables present amounts reclassified out of accumulated other comprehensive (loss) income for the three and six months ended June 30, 2016 and 2015: Three months ended June 30, Amount reclassified from accumulated other comprehensive income Details about accumulated other comprehensive income 2016 2015 Affected line item in the statement of income Unrealized net holding gains on available-for-sale securities $ 137 $ 214 Net gain on sale of investment securities Other-than-temporary impairment losses on investment securities ) - Net other-than-temporary impairment losses on investment securities 15 214 Tax effect (5 ) ) Provision for income taxes Total reclass out of accumulated other comprehensive income, net of tax $ 10 $ 141 Net of tax Six months ended June 30, Amount reclassified from accumulated other comprehensive income Details about accumulated other comprehensive income Affected line item in the statement of income Unrealized net holding gains on available-for-sale securities $ 526 $ 717 Net gain on sale of investment securities Other-than-temporary impairment losses on investment securities ) - Net other-than-temporary impairment losses on investment securities 334 717 Tax effect ) ) Provision for income taxes Total reclass out of accumulated other comprehensive income, net of tax $ 220 $ 473 Net of tax 14 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES QNB engages in trading activities for its own account. Municipal securities that are held principally for resale in the near term are recorded in the trading account at fair value with changes in fair value recorded in non-interest income. There were net realized and unrealized gains of $52,000 and losses of $34,000 recorded for the three months ended June 30, 2016 and 2015, respectively. There were net realized and unrealized gains of $86,000 and losses of $19,000 recorded for the six months ended at June 30, 2016 and 2015, respectively. Unrealized gains on trading activity related to trading securities still held at June 30, 2016 and December 31, 2015 totaled $53,000 and $31,000, respectively. Interest and dividends are included in interest income. Trading securities, at fair value, at June 30, 2016 and December 31, 2015 were as follows: June 30, December 31, State and municipal securities $ 3,459 $ 4,189 The amortized cost and estimated fair values of investment securities available-for-sale at June 30, 2016 and December 31, 2015 were as follows: June 30, 2016 Fair value Gross unrealized holding gains Gross unrealized holding losses Amortized cost U.S. Government agency $ 60,510 $ 297 $ (1 ) $ 60,214 State and municipal 73,888 2,072 (7 ) 71,823 U.S. Government agencies and sponsored enterprises (GSEs): Mortgage-backed 129,027 2,405 - 126,622 Collateralized mortgage obligations (CMOs) 62,545 654 ) 62,057 Pooled trust preferred 2,400 248 ) 3,094 Corporate debt 8,110 53 ) 8,074 Equity 7,773 371 ) 7,711 Total investment securities available-for-sale $ 344,253 $ 6,100 $ ) $ 339,595 December 31, 2015 Fair value Gross unrealized holding gains Gross unrealized holding losses Amortized cost U.S. Government agency $ 61,779 $ 88 $ ) $ 62,181 State and municipal 78,954 1,554 ) 77,431 U.S. Government agencies and sponsored enterprises (GSEs): Mortgage-backed 136,681 944 ) 136,657 Collateralized mortgage obligations (CMOs) 65,610 178 ) 66,610 Pooled trust preferred 2,653 259 ) 3,291 Corporate debt 9,004 15 ) 9,084 Equity 7,234 516 ) 7,488 Total investment securities available-for-sale $ 361,915 $ 3,554 $ ) $ 362,742 15 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) The amortized cost and estimated fair value of securities available-for-sale by contractual maturity at June 30, 2016 are shown in the following table. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Securities are assigned to categories based on contractual maturity except for mortgage-backed securities and CMOs which are based on the estimated average life of these securities and municipal securities that have been pre-refunded. June 30, 2016 Fair value Amortized cost Due in one year or less $ 5,371 $ 5,292 Due after one year through five years 220,326 217,024 Due after five years through ten years 97,106 95,501 Due after ten years 13,677 14,067 Equity securities 7,773 7,711 Total investment securities available-for-sale $ 344,253 $ 339,595 For the three months ended June 30, 2016 and 2015, proceeds from sales of investment securities available-for-sale were approximately $4,198,000 and $19,200,000. Proceeds from sales of investment securities available-for-sale were approximately $28,814,000 and $26,795,000 for the six months ended June 30, 2016 and 2015, respectively. Due to favorable conditions in the U.S. equities markets, QNB sold 10 equity holdings, with a book value of $2,731,000 in mid-July 2016, which resulted in a gain on sale of $209,000, net of taxes. At June 30, 2016 and December 31, 2015, investment securities available-for-sale totaling approximately $160,631,000 and $197,149,000, respectively, were pledged as collateral for repurchase agreements and deposits of public funds. The following table presents information related to the Company’s gains and losses on the sales of equity and debt securities, and losses recognized for the other-than-temporary impairment (“OTTI”) of these investments. Gains and losses on available-for-sale securities are computed on the specific identification method and included in non-interest income. Gross realized losses on equity and debt securities are net of other-than-temporary impairment charges: Three months ended June 30, 2016 Three months ended June 30, 2015 Gross realized gains Gross realized losses Other-than- temporary impairment losses Net gains Gross realized gains Gross realized losses Other-than- temporary impairment losses Net gains Equity securities $ 36 $ - $ ) $ ) $ 204 $ ) $ - $ 181 Debt securities 101 - - 101 66 ) - 33 Total $ 137 $ - $ ) $ 15 $ 270 $ ) $ - $ 214 Six months ended June 30, 2016 Six months ended June 30, 2015 Gross realized gains Gross realized losses Other-than- temporary impairment losses Net gains Gross realized gains Gross realized losses Other-than- temporary impairment losses Net gains Equity securities $ 417 $ - $ ) $ 225 $ 630 $ ) $ - $ 607 Debt securities 182 ) - 109 154 ) - 110 Total $ 599 $ ) $ ) $ 334 $ 784 $ ) $ - $ 717 16 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) The tax expense applicable to the net realized gains for the quarters and six-month periods ended June 30, 2016 and 2015 were $5,000 and $73,000 for the quarter and $114,000 and $244,000 year-to-date, respectively. QNB recognizes OTTI for debt securities classified as available-for-sale in accordance with FASB ASC 320, Investments – Debt and Equity Securities , which requires that we assess whether we intend to sell or it is more likely than not that the Company will be required to sell a security before recovery of its amortized cost basis less any current-period credit losses. For debt securities that are considered other-than-temporarily impaired and that we do not intend to sell and will not be required to sell prior to recovery of our amortized cost basis, the amount of the impairment is separated into the amount that is credit related (credit loss component) and the amount due to all other factors. The credit loss component is recognized in earnings and is the difference between the security’s amortized cost basis and the present value of its expected future cash flows discounted at the security’s effective yield. The remaining difference between the security’s fair value and the present value of future expected cash flows is due to factors that are not credit related and, therefore, is not required to be recognized as a loss in the income statement, but is recognized in other comprehensive income. For equity securities, once a decline in value is determined to be other-than-temporary, the value of the equity security is reduced to fair value and a corresponding charge to earnings is recognized. QNB believes that we will fully collect the carrying value of securities on which we have recorded a non-credit related impairment in other comprehensive income. The following table presents a roll forward of the credit loss component recognized in earnings. The credit loss component of the amortized cost represents the difference between the present value of expected future cash flows and the amortized cost basis of the security prior to considering credit losses. The beginning balance represents the credit loss component for debt securities for which OTTI occurred prior to the beginning of the year. Credit-impaired debt securities must be presented in two components based upon whether the current period is the first time the debt security was credit-impaired (initial credit impairment) or is not the first time the debt security was credit-impaired (subsequent credit impairments). No credit impairments were recognized on debt securities during the quarter or six months ended June 30, 2016 or 2015, respectively. The following table presents a summary of the cumulative credit-related other-than-temporary impairment charges recognized as components of earnings for debt securities still held by QNB: Six months ended June 30, 2016 2015 Balance, beginning of period $ 1,153 $ 1,153 Reductions: gain on payoff - - Additions: Initial credit impairments - - Subsequent credit impairments - - Balance, end of period $ 1,153 $ 1,153 The amortized cost and estimated fair values of investment securities held-to-maturity at June 30, 2016 and December 31, 2015 were as follows: Held-To-Maturity June 30, 2016 December 31, 2015 Amortized cost Gross unrealized holding gains Gross unrealized holding losses Fair value Amortized cost Gross unrealized holding gains Gross unrealized holding losses Fair value State and municipal securities $ 147 $ 2 $ - $ 149 $ 147 $ 4 $ - $ 151 17 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) The amortized cost and estimated fair value of securities held-to-maturity by contractual maturity at June 30, 2016 are shown in the following table. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. June 30, 2016 Fair value Amortized cost Due in one year or less $ 149 $ 147 Due after one year through five years - - Due after five years through ten years - - Due after ten years - - Total investment securities held-to-maturity $ 149 $ 147 There were no sales of investment securities classified as held-to-maturity during the three and six months ended June 30, 2016 or 2015. The following table indicates the length of time individual securities have been in a continuous unrealized loss position at June 30, 2016 and December 31, 2015: June 30, 2016 Less than 12 months 12 months or longer Total No. of securities Fair value Unrealized losses Fair value Unrealized losses Fair value Unrealized losses U.S. Government agency 2 $ 2,000 $ (1 ) - - $ 2,000 $ (1 ) State and municipal 3 893 (6 ) $ 503 $ (1 ) 1,396 (7 ) U.S. Government agencies and sponsored enterprises (GSEs): Collateralized mortgage obligations (CMOs) 19 1,796 ) 17,362 ) 19,158 ) Pooled trust preferred 5 - - 2,024 ) 2,024 ) Corporate debt 1 - - 994 ) 994 ) Equity 15 2,408 ) 1,014 ) 3,422 ) Total 45 $ 7,097 $ ) $ 21,897 $ ) $ 28,994 $ ) December 31, 2015 Less than 12 months 12 months or longer Total No. of securities Fair value Unrealized losses Fair value Unrealized losses Fair value Unrealized losses U.S. Government agency 32 $ 40,949 $ ) $ 4,426 $ ) $ 45,375 $ ) State and municipal 20 6,646 ) 1,555 ) 8,201 ) U.S. Government agencies and sponsored enterprises (GSEs): Mortgage-backed 62 90,796 ) 1,403 ) 92,199 ) Collateralized mortgage obligations (CMOs) 49 28,372 ) 26,354 ) 54,726 ) Pooled trust preferred 5 - - 2,193 ) 2,193 ) Corporate debt 6 5,988 ) - - 5,988 ) Equity 19 4,035 ) 193 ) 4,228 ) Total 193 $ 176,786 $ ) $ 36,124 $ ) $ 212,910 $ ) Management evaluates debt securities, which are comprised of U.S. Government agencies, state and municipalities, mortgage-backed securities, CMOs and corporate debt securities, for other-than-temporary impairment and considers the current economic conditions, the length of time and the extent to which the fair value has been less than cost, interest rates and the bond rating of each security. The unrealized losses at June 30, 2016 in U.S. Government securities, state and municipal securities, mortgage-backed securities, CMOs and corporate debt securities are primarily the result of interest rate fluctuations. If held to maturity, these bonds will mature at par, and QNB will not realize a loss. The Company has the intent to hold the securities and does not believe it will be required to sell the securities before recovery occurs. 18 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) The Company’s investment in marketable equity securities primarily consists of investments in large cap stock companies. These equity securities are analyzed for impairment on an ongoing basis. Management believes these equity securities will recover in the foreseeable future. QNB evaluated the near-term prospects of the issuers in relation to the severity and duration of the impairment. Based on that evaluation and the Company’s ability and intent to hold those securities for a reasonable period of time sufficient for a forecasted recovery of fair value, the Company does not consider these equity securities to be other-than-temporarily impaired. QNB holds six pooled trust preferred securities as of June 30, 2016. These securities have a total amortized cost of approximately $3,094,000 and a fair value of $2,400,000. Five of the six securities have been in an unrealized loss position for more than twelve months. All of the pooled trust preferred securities are available-for-sale securities and are carried at fair value. The following table provides additional information related to pooled trust preferred securities (PreTSLs) as of June 30, 2016: Deal Class Book value Fair value Unreal-ized gains (losses) Realized OTTI credit loss (YTD 2016) Total recognized OTTI credit loss Moody's /Fitch ratings Current number of performing banks Current number of performing insurance companies Actual deferrals and defaults as a % of total collateral Total performing collateral as a % of outstanding bonds PreTSL IV Mezzanine* $ 243 $ 190 $ ) $ - $ (1 ) B1/BB 5 - % % PreTSL XVII Mezzanine 614 467 ) - ) C/CC 34 5 21.6 99.3 PreTSL XIX Mezzanine 932 545 ) - - Caa1/CC 40 12 11.3 97.2 PreTSL XXV Mezzanine 766 485 ) - ) Ca/C 45 5 26.8 89.1 PreTSL XXVI Mezzanine 412 337 ) - ) Caa3/C 43 7 20.4 96.5 PreTSL XXVI Mezzanine 127 376 249 - ) Caa3/C 43 7 20.4 96.5 $ 3,094 $ 2,400 $ ) $ - $ ) Mezzanine* - only class of bonds still outstanding (represents the senior-most obligation of the trust) On January 14, 2014, Regulators released a final rule authorizing retention of pooled trust preferred securities backed primarily by bank-issued trust preferred securities which included the PreTSLs held by QNB. Due to the uncertainty invoked between the original release of the Volcker Rule and the final rule, there was a noticeable increase in trading activity. However, we believe most of these trades occurred under distress and do not represent trades made in an orderly market. Despite the trades that took place as discussed previously, the market for these securities at June 30, 2016 was not active and markets for similar securities also are not active. The new issue market is also inactive and the market values for these securities are depressed relative to historical levels. Lack of liquidity in the market for trust preferred collateralized debt obligations, credit rating downgrades and market uncertainties related to the financial industry are all factors contributing to the temporary impairment of these securities. Although these securities are classified as available-for-sale, the Company has the intent to hold the securities and does not believe it will be required to sell the securities before recovery occurs. As illustrated in the previous table, these securities are comprised mainly of securities issued by banks, and to a lesser degree, insurance companies. QNB owns the mezzanine tranches of these securities, except for PreTSL IV which represents the senior-most obligation of the trust. 19 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) On a quarterly basis we evaluate our debt securities for other-than-temporary impairment (OTTI), which involves the use of a third-party valuation firm to assist management with the valuation. When evaluating these investments a credit-related portion and a non-credit related portion of impairment are determined. The credit related portion is recognized in earnings and represents the expected shortfall in future cash flows. The non-credit related portion is recognized in other comprehensive income and represents the difference between the book value and the fair value of the security less any current quarter credit related impairment. For the three and six months ended June 30, 2016 and 2015, no other-than-temporary impairment charges representing credit impairment were recognized on our pooled trust preferred collateralized debt obligations. A discounted cash flow analysis provides the best estimate of credit related OTTI for these securities. Additional information related to this analysis follows: All of the pooled trust preferred collateralized debt obligations held by QNB are rated lower than AA and are measured for OTTI within the scope of ASC 325 (formerly known as EITF 99-20), Recognition of Interest Income and Impairment on Purchased Beneficial Interests and Beneficial Interests That Continue to be Held by a Transferor in Securitized Financial Assets, and Amendments to the Impairment Guidance of EITF Issue No. 99-20 (formerly known as EITF 99-20-1). QNB performs a discounted cash flow analysis on all of its impaired debt securities to determine if the amortized cost basis of an impaired security will be recovered. In determining whether a credit loss exists, QNB uses its best estimate of the present value of cash flows expected to be collected from the debt security and discounts them at the effective yield implicit in the security at the date of acquisition or the prospective yield for those securities with prior OTTI charges. The discounted cash flow analysis is considered to be the primary evidence when determining whether credit related other-than-temporary impairment exists. Results of a discounted cash flow test are significantly affected by other variables such as the estimate of future cash flows (including prepayments), credit worthiness of the underlying banks and insurance companies and determination of probability and severity of default of the underlying collateral. The following provides additional information for each of these variables: ● Estimate of Future Cash Flows – Cash flows are constructed in an INTEXcalc valuation model. INTEX is a proprietary cash flow model recognized as the industry standard for analyzing all types of structured debt products. It includes each deal’s structural features updated with trustee information, including asset-by-asset detail, as it becomes available. The modeled cash flows are then used to determine if all the scheduled principal and interest payments of the investments will be returned. For purposes of the cash flow analysis, relatively modest rates of prepayment of 1% were forecasted. In addition to the base prepayment assumption, due to the enactment of the Dodd-Frank Act’s revised Tier 1 capital treatment, additional prepayment analysis was performed. Trust preferred securities issued by banks with more than $15 billion in total assets at December 31, 2009 were identified. The current credit rating of these institutions was reviewed and it was assumed that any U.S. bank holding company with an investment grade credit rating and any foreign banking organization would prepay their issuance as soon as possible. For those institutions rated below investment grade we assumed that any holding company that could refinance for a cost savings of more than 2 percent when compared to the approximate cost of long-term funding given their rating and marketplace interest rates, will refinance as soon as possible. For issuers not impacted by the Tier 1 regulatory capital legislation enacted by the Dodd-Frank Act, the issuers that have shown a recent history of prepayment of both floating rate and fixed rate issues were identified and it was assumed these issuers will prepay as soon as possible. ● Credit Analysis – A quarterly credit evaluation is performed for the companies comprising the collateral across the various pooled trust preferred securities. This credit evaluation considers any available evidence and focuses on capitalization, asset quality, profitability, liquidity, stock price performance, whether the institution has received TARP funding, whether the TARP funding was redeemed or resold through a Treasury Department auction at a premium or discount, and whether the institution has shown the ability to generate additional capital either internally or externally. 20 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7. INVESTMENT SECURITIES (continued) ● Probability of Default – A near-term probability of default is determined for each issuer based on its financial condition and is used to calculate the expected impact of future deferrals and defaults on the expected cash flows. Each issuer in the collateral pool is assigned a near-term probability of default based on individual performance and financial characteristics. Various studies suggest that the rate of bank failures between 1934 and 2015 were approximately 0.37%. Thus, in addition to the specific bank default assumptions used for the near term, for future defaults on the individual banks in the analysis for 2016 and beyond the rate used is calculated based on historic default averages and factoring that number based on a comparison of key financial ratios of active individual issuers without a short-term probability of default compared to all FDIC insured banks. Default factors used in the cash flow analysis range from 0.25% to 0.53%. ● Severity of Loss – In addition to the probability of default discussed above, a severity of loss (projected recovery) is determined in all cases. In the current analysis, the severity of loss ranges from 0% to 100% depending on the estimated credit worthiness of the individual issuer. Based on information from various published studies, a 95% severity of loss was utilized for defaults projected in 2016 and thereafter. Based upon the analysis performed by management as of June 30, 2016, it is probable that we will collect all contractual principal and interest payments on one of our six pooled trust preferred securities, PreTSL XIX. The expected principal shortfall on the remaining pooled trust preferred securities has resulted in credit related other-than-temporary impairment charges in previous years. All of these pooled trust preferred securities held by QNB could be subject to additional writedowns in the future if additional deferrals and defaults occur. 8. LOANS & ALLOWANCE FOR LOAN LOSSES Loans that management has the intent and ability to hold for the foreseeable future or until maturity or pay-off are stated at the principal amount outstanding, net of deferred loan fees and costs. Interest income is accrued on the principal amount outstanding. Loan origination and commitment fees and related direct costs are deferred and amortized to income over the term of the respective loan and loan commitment period as a yield adjustment. Loans held-for-sale consists of residential mortgage loans that are carried at the lower of aggregate cost or fair value. Net unrealized losses, if any, are recognized through a valuation allowance charged to income. Gains and losses on residential mortgages held-for-sale are included in non-interest income. QNB maintains an allowance for loan losses, which is intended to absorb probable known and inherent losses in the outstanding loan portfolio. The allowance is reduced by actual credit losses and is increased by the provision for loan losses and recoveries of previous losses. The provisions for loan losses are charged to earnings to bring the total allowance for loan losses to a level considered necessary by management. The allowance for loan losses is based on management’s continuing review and evaluation of the loan portfolio. The level of the allowance is determined by assigning specific reserves to individually identified problem credits and general reserves to all other loans. For such loans that are also classified as impaired, an allowance is established when the discounted cash flows (or collateral value) of the impaired loan is lower than the carrying value of that loan. The portion of the allowance that is allocated to internally criticized and non-accrual loans is determined by estimating the inherent loss on each credit after giving consideration to the value of underlying collateral. The general component covers pools of loans by loan class including commercial loans not considered impaired, as well as smaller balance homogeneous loans, such as residential real estate, home equity and other consumer loans. These pools of loans are evaluated for loss exposure based upon historical loss rates. These loss rates are based on a three year history of charge-offs and are more heavily weighted for recent experience for each of these categories of loans, adjusted for qualitative factors. These qualitative risk factors include: 21 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) 1. Lending policies and procedures, including underwriting standards and collection, charge-off and recovery practices. 2. Effect of external factors, such as legal and regulatory requirements. 3. National, regional, and local economic and business conditions as well as the condition of various market segments, including the value of underlying collateral for collateral dependent loans. 4. Nature and volume of the portfolio including growth. 5. Experience, ability, and depth of lending management and staff. 6. Volume and severity of past due, classified and nonaccrual loans. 7. Quality of the Company’s loan review system, and the degree of oversight by the Company’s Board of Directors. 8. Existence and effect of any concentrations of credit and changes in the level of such concentrations. Each factor is assigned a value to reflect improving, stable or declining conditions based on management’s best judgment using relevant information available at the time of the evaluation. An unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses. The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio. Management emphasizes loan quality and close monitoring of potential problem credits. Credit risk identification and review processes are utilized in order to assess and monitor the degree of risk in the loan portfolio. QNB’s lending and credit administration staff are charged with reviewing the loan portfolio and identifying changes in the economy or in a borrower’s circumstances which may affect the ability to repay debt or the value of pledged collateral. A loan classification and review system exists that identifies those loans with a higher than normal risk of uncollectibility. Each commercial loan is assigned a grade based upon an assessment of the borrower’s financial capacity to service the debt and the presence and value of collateral for the loan. An independent loan review group tests risk assessments and evaluates the adequacy of the allowance for loan losses. Management meets monthly to review the credit quality of the loan portfolio and quarterly to review the allowance for loan losses. In addition, various regulatory agencies, as an integral part of their examination process, periodically review QNB’s allowance for loan losses. Such agencies may require QNB to recognize additions to the allowance based on their judgments using information available to them at the time of their examination. Management believes that it uses the best information available to make determinations about the adequacy of the allowance and that it has established its existing allowance for loan losses in accordance with GAAP. If circumstances differ substantially from the assumptions used in making determinations, future adjustments to the allowance for loan losses may be necessary and results of operations could be affected. Because future events affecting borrowers and collateral cannot be predicted with certainty, there can be no assurance that increases to the allowance will not be necessary should the quality of any loans deteriorate as a result of the factors discussed above. 22 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) Major classes of loans are as follows: June 30, December 31, Commercial: Commercial and industrial $ 114,894 $ 124,397 Construction 33,527 27,372 Secured by commercial real estate 225,154 235,171 Secured by residential real estate 63,489 63,164 State and political subdivisions 40,844 40,285 Indirect lease financing 9,567 10,371 Retail: 1-4 family residential mortgages 44,611 42,833 Home equity loans and lines 67,910 67,384 Consumer 4,413 4,286 Total loans 604,409 615,263 Net unearned costs 69 7 Loans receivable $ 604,478 $ 615,270 Loans secured by commercial real estate include all loans collateralized at least in part by commercial real estate. These loans may not be for the expressed purpose of conducting commercial real estate transactions. Overdrafts are reclassified as loans and are included in consumer loans above and total loans on the balance sheet. At June 30, 2016 and December 31, 2015, overdrafts were approximately $202,000 and $203,000, respectively. QNB generally lends in its trade area which is comprised of Quakertown and the surrounding communities. To a large extent, QNB makes loans collateralized at least in part by real estate. Its lending activities could be affected by changes in the general economy, the regional economy, or real estate values. Other than disclosed in the table above, at June 30, 2016, there were no concentrations of loans exceeding 10% of total loans. The Company engages in a variety of lending activities, including commercial, residential real estate and consumer transactions. The Company focuses its lending activities on individuals, professionals and small to medium sized businesses. Risks associated with lending activities include economic conditions and changes in interest rates, which can adversely impact both the ability of borrowers to repay their loans and the value of the associated collateral. Commercial and industrial loans, commercial real estate loans, construction loans and residential real estate loans with a business purpose are generally perceived as having more risk of default than residential real estate loans with a personal purpose and consumer loans. These types of loans involve larger loan balances to a single borrower or groups of related borrowers and are more susceptible to a risk of loss during a downturn in the business cycle. These loans may involve greater risk because the availability of funds to repay these loans depends on the successful operation of the borrower’s business. The assets financed are used within the business for its ongoing operation. Repayment of these kinds of loans generally comes from the cash flow of the business or the ongoing conversions of assets, such as accounts receivable and inventory, to cash. Typical collateral for commercial and industrial loans includes the borrower’s accounts receivable, inventory and machinery and equipment. Commercial real estate and residential real estate loans secured for a business purpose are originated primarily within the eastern Pennsylvania market area at conservative loan-to-value ratios and often backed by the individual guarantees of the borrowers or owners. Repayment of this kind of loan is dependent upon either the ongoing cash flow of the borrowing entity or the resale of or lease of the subject property. Commercial real estate loans may be affected to a greater extent than residential loans by adverse conditions in real estate markets or the economy because commercial real estate borrowers’ ability to repay their loans depends on successful development of their properties, as well as the factors affecting residential real estate borrowers. 23 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) Loans to state and political subdivisions are tax-exempt or taxable loans to municipalities, school districts and housing and industrial development authorities. These loans can be general obligations of the municipality or school district repaid through their taxing authority, revenue obligations repaid through the income generated by the operations of the authority, such as a water or sewer authority, or loans issued to a housing and industrial development agency, for which a private corporation is responsible for payments on the loans. Indirect lease financing receivables represent loans to small businesses that are collateralized by equipment. These loans tend to have higher risk characteristics but generally provide higher rates of return. These loans are originated by a third party and purchased by QNB based on criteria specified by QNB. The criteria include minimum credit scores of the borrower, term of the lease, type and age of equipment financed and geographic area. The geographic area primarily represents states contiguous to Pennsylvania. QNB is not the lessor and does not service these loans. The Company originates fixed-rate and adjustable-rate real estate-residential mortgage loans for personal purposes that are secured by first liens on the underlying 1-4 family residential properties. Credit risk exposure in this area of lending is minimized by the evaluation of the credit worthiness of the borrower, including debt-to-income ratios, credit scores and adherence to underwriting policies that emphasize conservative loan-to-value ratios of generally no more than 80%. Residential mortgage loans granted in excess of the 80% loan-to-value ratio criterion are generally insured by private mortgage insurance. The real estate-home equity portfolio consists of fixed-rate home equity loans and variable-rate home equity lines of credit. Risks associated with loans secured by residential properties are generally lower than commercial loans and include general economic risks, such as the strength of the job market, employment stability and the strength of the housing market. Since most loans are secured by a primary or secondary residence, the borrower’s continued employment is the greatest risk to repayment. The Company offers a variety of loans to individuals for personal and household purposes. Consumer loans are generally considered to have greater risk than first or second mortgages on real estate because they may be unsecured, or, if they are secured, the value of the collateral may be difficult to assess and is more likely to decrease in value than real estate. Credit risk in this portfolio is controlled by conservative underwriting standards that consider debt-to-income levels and the creditworthiness of the borrower and, if secured, collateral values. The Company employs an eight (8) grade risk rating system related to the credit quality of commercial loans, loans to state and political subdivisions and indirect lease financing of which the first four categories are pass categories (credits not adversely rated). The following is a description of the internal risk ratings and the likelihood of loss related to each risk rating. 1 - Excellent - no apparent risk 2 - Good - minimal risk 3 - Acceptable - average risk 4 - Watch List - greater than average risk 5 - Special Mention - potential weaknesses 6 - Substandard - well defined weaknesses 7 - Doubtful - full collection unlikely 8 - Loss - considered uncollectible 24 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) The Company maintains a loan review system, which allows for a periodic review of our loan portfolio and the early identification of potential problem loans. Each loan officer assigns a rating to all loans in the portfolio at the time the loan is originated. Loans with risk ratings of one through three are reviewed annually based on the borrower’s fiscal year. Loans with risk ratings of four are reviewed every six to twelve months based on the dollar amount of the relationship with the borrower. Loans with risk ratings of five through eight are reviewed at least quarterly, and as often as monthly, at management’s discretion. The Company also utilizes an outside loan review firm to review the portfolio on a semi-annual basis to provide the Board of Directors and senior management an independent review of the Bank’s loan portfolio on an ongoing basis. These reviews are designed to recognize deteriorating credits in their earliest stages in an effort to reduce and control risk in the lending function as well as identifying potential shifts in the quality of the loan portfolio. The examinations by the outside loan review firm include the review of lending activities with respect to underwriting and processing new loans, monitoring the risk of existing loans and to provide timely follow-up and corrective action for loans showing signs of deterioration in quality. In addition, the outside firm reviews the methodology for the allowance for loan losses to determine compliance to policy and regulatory guidance. The following tables present the classes of the loan portfolio summarized by the aggregate pass rating and the classified ratings of special mention, substandard and doubtful within the Company’s internal risk rating system as of June 30, 2016 and December 31, 2015: June 30, 2016 Pass Special mention Substandard Doubtful Total Commercial: Commercial and industrial $ 107,242 $ 4 $ 7,648 $ - $ 114,894 Construction 33,514 - 13 - 33,527 Secured by commercial real estate 212,632 808 11,714 - 225,154 Secured by residential real estate 60,725 - 2,764 - 63,489 State and political subdivisions 39,624 - 1,220 - 40,844 Indirect lease financing 9,450 - 117 - 9,567 $ 463,187 $ 812 $ 23,476 $ - $ 487,475 December 31, 2015 Pass Special mention Substandard Doubtful Total Commercial: Commercial and industrial $ 117,246 - $ 7,151 $ - $ 124,397 Construction 27,355 - 17 - 27,372 Secured by commercial real estate 218,958 $ 361 15,852 - 235,171 Secured by residential real estate 60,286 34 2,844 - 63,164 State and political subdivisions 39,027 - 1,258 - 40,285 Indirect lease financing 10,168 - 203 - 10,371 $ 473,040 $ 395 $ 27,325 $ - $ 500,760 25 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) For retail loans, the Company evaluates credit quality based on the performance of the individual credits. The following tables present the recorded investment in the retail classes of the loan portfolio based on payment activity as of June 30, 2016 and December 31, 2015: June 30, 2016 Performing Non- performing Total Retail: 1-4 family residential mortgages $ 44,335 $ 276 $ 44,611 Home equity loans and lines 67,805 105 67,910 Consumer 4,413 - 4,413 $ 116,553 $ 381 $ 116,934 December 31, 2015 Performing Non- performing Total Retail: 1-4 family residential mortgages $ 42,546 $ 287 $ 42,833 Home equity loans and lines 67,257 127 67,384 Consumer 4,286 - 4,286 $ 114,089 $ 414 $ 114,503 The performance and credit quality of the loan portfolio is also monitored by analyzing the age of the loans receivable as determined by the length of time a recorded payment is past due. The following table presents the classes of the loan portfolio summarized by the past due status as of June 30, 2016 and December 31, 2015: June 30, 2016 30-59 days past due 60-89 days past due 90 days or more past due Total past due loans Current Total loans receivable Commercial: Commercial and industrial $ 75 - - $ 75 $ 114,819 $ 114,894 Construction - 33,527 33,527 Secured by commercial real estate 1,703 $ 56 $ 863 2,622 222,532 225,154 Secured by residential real estate 37 58 371 466 63,023 63,489 State and political subdivisions - 40,844 40,844 Indirect lease financing 29 159 162 350 9,217 9,567 Retail: 1-4 family residential mortgages - 44,611 44,611 Home equity loans and lines 328 53 - 381 67,529 67,910 Consumer 25 4 - 29 4,384 4,413 $ 2,197 $ 330 $ 1,396 $ 3,923 $ 600,486 $ 604,409 26 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) December 31, 2015 30-59 days past due 60-89 days past due 90 days or more past due Total past due loans Current Total loans receivable Commercial: Commercial and industrial $ 95 - - $ 95 $ 124,302 $ 124,397 Construction 63 - - 63 27,309 27,372 Secured by commercial real estate 443 - $ 935 1,378 233,793 235,171 Secured by residential real estate - $ 97 369 466 62,698 63,164 State and political subdivisions - 40,285 40,285 Indirect lease financing 320 53 130 503 9,868 10,371 Retail: 1-4 family residential mortgages 641 234 - 875 41,958 42,833 Home equity loans and lines 272 - 45 317 67,067 67,384 Consumer 12 10 - 22 4,264 4,286 $ 1,846 $ 394 $ 1,479 $ 3,719 $ 611,544 $ 615,263 The following tables disclose the recorded investment in loans receivable that are either on non-accrual status or past due 90 days or more and still accruing interest as of June 30, 2016 and December 31, 2015: June 30, 2016 90 days or more past due (still accruing) Non-accrual Commercial: Commercial and industrial - $ 3,060 Construction - - Secured by commercial real estate - 3,399 Secured by residential real estate - 1,735 State and political subdivisions - - Indirect lease financing $ 65 110 Retail: 1-4 family residential mortgages - 276 Home equity loans and lines - 105 Consumer - - $ 65 $ 8,685 27 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) December 31, 2015 90 days or more past due (still accruing) Non-accrual Commercial: Commercial and industrial - $ 3,433 Construction - - Secured by commercial real estate - 3,627 Secured by residential real estate - 1,803 State and political subdivisions - - Indirect lease financing $ 11 143 Retail: 1-4 family residential mortgages - 287 Home equity loans and lines - 127 Consumer - - $ 11 $ 9,420 Activity in the allowance for loan losses for the three months ended June 30, 2016 and 2015 are as follows: Three months ended June 30, 2016 Balance, beginning of period Provision for (credit to) loan losses Charge-offs Recoveries Balance, end of period Commercial: Commercial and industrial $ 1,334 $ 6 - $ 10 $ 1,350 Construction 352 77 - - 429 Secured by commercial real estate 2,292 ) - 2 2,231 Secured by residential real estate 1,690 ) $ ) 42 1,550 State and political subdivisions 196 8 - - 204 Indirect lease financing 208 52 ) 9 226 Retail: 1-4 family residential mortgages 352 ) - - 298 Home equity loans and lines 352 ) - 5 343 Consumer 69 15 ) 5 73 Unallocated 711 135 N/A N/A 846 $ 7,556 $ - $ ) $ 73 $ 7,550 28 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) Three months ended June 30, 2015 Balance, beginning of period Provision for (credit to) loan losses Charge-offs Recoveries Balance, end of period Commercial: Commercial and industrial $ 1,875 $ ) $ ) $ 9 $ 1,603 Construction 285 ) - - 149 Secured by commercial real estate 2,569 141 ) 2 2,655 Secured by residential real estate 1,666 266 ) 16 1,635 State and political subdivisions 253 ) - - 232 Indirect lease financing 95 25 - 1 121 Retail: 1-4 family residential mortgages 308 5 - - 313 Home equity loans and lines 479 ) - 7 474 Consumer 85 4 ) 5 71 Unallocated 363 39 N/A N/A 402 $ 7,978 $ 60 $ ) $ 40 $ 7,655 Activity in the allowance for loan losses for the six months ended June 30, 2016 and 2015 are as follows: Six months ended June 30, 2016 Balance, beginning of period Provision for (credit to) loan losses Charge-offs Recoveries Balance, end of period Commercial: Commercial and industrial $ 1,521 $ ) $ ) $ 19 $ 1,350 Construction 286 143 - - 429 Secured by commercial real estate 2,411 ) - 4 2,231 Secured by residential real estate 1,812 ) ) 60 1,550 State and political subdivisions 222 ) - - 204 Indirect lease financing 164 105 ) 9 226 Retail: 1-4 family residential mortgages 350 ) - - 298 Home equity loans and lines 428 ) - 10 343 Consumer 76 16 ) 14 73 Unallocated 284 562 N/A N/A 846 $ 7,554 $ 125 $ ) $ 116 $ 7,550 29 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) Six months ended June 30, 2015 Balance, beginning of period Provision for (credit to) loan losses Charge-offs Recoveries Balance, end of period Commercial: Commercial and industrial $ 1,892 $ ) $ ) $ 19 $ 1,603 Construction 297 ) - - 149 Secured by commercial real estate 2,700 36 ) 4 2,655 Secured by residential real estate 1,630 304 ) 18 1,635 State and political subdivisions 221 11 - - 232 Indirect lease financing 93 26 (8 ) 10 121 Retail: 1-4 family residential mortgages 312 1 - - 313 Home equity loans and lines 453 9 - 12 474 Consumer 85 15 ) 12 71 Unallocated 318 84 N/A N/A 402 $ 8,001 $ 60 $ ) $ 75 $ 7,655 As previously discussed, the Company maintains a loan review system, which includes a continuous review of the loan portfolio by internal and external parties to aid in the early identification of potential impaired loans. A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan by loan basis for commercial loans, loans to state and political subdivisions and indirect lease financing loans by using either the present value of expected future cash flows discounted at the loan’s effective interest rate or the fair value of the collateral if the loan is collateral dependent. Large groups of smaller balance homogeneous loans are collectively evaluated for impairment. Accordingly, the Company does not separately identify individual consumer and residential mortgage loans for impairment disclosures, unless such loans are part of a larger relationship that is impaired, or are classified as a troubled debt restructuring. An allowance for loan losses is established for an impaired loan if its carrying value exceeds its estimated fair value. The estimated fair values of the majority of the Company’s impaired loans are measured based on the estimated fair value of the loan’s collateral. For commercial loans secured by real estate, estimated fair values are determined primarily through third-party appraisals. When a real estate secured loan becomes impaired, a decision is made regarding whether an updated certified appraisal of the real estate is necessary. This decision is based on various considerations, including the age of the most recent appraisal, the loan-to-value ratio based on the original appraisal and the condition of the property. Appraised values are discounted to arrive at the estimated selling price of the collateral, which is considered to be the estimated fair value. The discounts also include estimated costs to sell the property. 30 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) For commercial loans secured by non-real estate collateral, such as accounts receivable, inventory and equipment, estimated fair values are determined based on the borrower’s financial statements, inventory reports, accounts receivable agings or equipment appraisals or invoices. Indications of value from these sources are generally discounted based on the age of the financial information or the quality of the assets. From time to time, QNB may extend, restructure, or otherwise modify the terms of existing loans, on a case-by-case basis, to remain competitive and retain certain customers, as well as assist other customers that may be experiencing financial difficulties. A loan is considered to be a troubled debt restructuring (“TDR”) loan when the Company grants a concession to the borrower because of the borrower’s financial condition that it would not otherwise consider. Such concessions include the reduction of interest rates, forgiveness of principal or interest, or other modifications of interest rates to less than the current market rate for new obligations with similar risk. Loans classified as TDRs are considered non-performing and are also designated as impaired. The concessions made for TDRs involve lowering the monthly payments on loans through periods of interest only payments, a reduction in interest rate below a market rate or an extension of the term of the loan without a corresponding adjustment to the risk premium reflected in the interest rate, or a combination of these three methods. The restructurings rarely result in the forgiveness of principal or accrued interest. If the borrower has demonstrated performance under the previous terms and our underwriting process shows the borrower has the capacity to continue to perform under the restructured terms, the loan will continue to accrue interest. Non-accruing restructured loans may be returned to accrual status when there has been a sustained period of repayment performance (generally six consecutive months of payments) and both principal and interest are deemed collectible. TDR loans that are in compliance with their modified terms and that yield a market rate may be removed from the TDR status after a period of performance. Performing TDRs (not reported as non-accrual or past due 90 days or more and still accruing) totaled $1,433,000 and $1,288,000 as of June 30, 2016 and December 31, 2015, respectively. Non-performing TDRs totaled $2,279,000 and $990,000 as of June 30, 2016 and December 31, 2015, respectively. All TDRs are included in impaired loans. The following table illustrates the specific reserve for loan losses allocated to loans modified as TDRs. These specific reserves are included in the allowance for loan losses for loans individually evaluated for impairment. June 30, 2016 December 31, 2015 Unpaid principal balance Related allowance Unpaid principal balance Related allowance TDRs with no specific allowance recorded $ 2,924 - $ 1,787 - TDRs with an allowance recorded 788 $ 428 491 $ 491 $ 3,712 $ 428 $ 2,278 $ 491 The TDR concessions made during the six months ended June 30, 2016 involved extension of a maturity date, renewal of a line of credit and concessions to lower monthly payments. As of June 30, 2016 and December 31, 2015, QNB had commitments of $1,751,000 and $1,919,000, respectively, to lend additional funds to customers with loans whose terms have been modified in troubled debt restructurings. There were no charge-offs during the six months ended June 30, 2016 and 2015, resulting from loans previously modified as TDRs. 31 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) The following tables present loans by loan class modified as TDRs during the three and six months ended June 30, 2016 and 2015. The pre-modification and post-modification outstanding recorded investments disclosed in the tables below represent carrying amounts immediately prior to the modification and at June 30, 2016. Three months ended June 30, Number of contracts Pre- modification outstanding recorded investment Post- modification outstanding recorded investment Number of contracts Pre- modification outstanding recorded investment Post- modification outstanding recorded investment Commercial: Secured by residential real estate 1 $ 41 $ 41 - $ - $ - 1 $ 41 $ 41 - $ - $ - Six months ended June 30, Number of contracts Pre- modification outstanding recorded investment Post- modification outstanding recorded investment Number of contracts Pre- modification outstanding recorded investment Post- modification outstanding recorded investment Commercial: Commercial and industrial 6 $ 1,074 $ 1,069 - $ - $ - Secured by residential real estate 4 524 512 - - - 10 $ 1,598 $ 1,581 - $ - $ - There no loans modified as TDRs within 12 months prior to June 30, 2016 and 2015 for which there was a payment default (60 days or more past due) during the three and six months ended June 30, 2016 and 2015. The Company has five mortgage loans secured by residential real estate for which foreclosure proceedings are in process at June 30, 2016. The recorded investment is $136,000. 32 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) The following tables present the balance in the allowance for loan losses at June 30, 2016 and December 31, 2015 disaggregated on the basis of the Company’s impairment method by class of loans receivable along with the balance of loans receivable by class, excluding unearned fees and costs, disaggregated on the basis of the Company’s impairment methodology: Allowance for Loan Losses Loans Receivable June 30, 2016 Balance Balance related to loans individually evaluated for impairment Balance related to loans collectively evaluated for impairment Balance Balance individually evaluated for impairment Balance collectively evaluated for impairment Commercial: Commercial and industrial $ 1,350 $ 518 $ 832 $ 114,894 $ 4,142 $ 110,752 Construction 429 - 429 33,527 508 33,019 Secured by commercial real estate 2,231 60 2,171 225,154 6,170 218,984 Secured by residential real estate 1,550 158 1,392 63,489 1,978 61,511 State and political subdivisions 204 - 204 40,844 - 40,844 Indirect lease financing 226 45 181 9,567 110 9,457 Retail: 1-4 family residential mortgages 298 22 276 44,611 568 44,043 Home equity loans and lines 343 - 343 67,910 128 67,782 Consumer 73 - 73 4,413 - 4,413 Unallocated 846 N/A N/A N/A N/A N/A $ 7,550 $ 803 $ 5,901 $ 604,409 $ 13,604 $ 590,805 Allowance for Loan Losses Loans Receivable December 31, 2015 Balance Balance related to loans individually evaluated for impairment Balance related to loans collectively evaluated for impairment Balance Balance individually evaluated for impairment Balance collectively evaluated for impairment Commercial: Commercial and industrial $ 1,521 $ 712 $ 809 $ 124,397 $ 4,586 $ 119,811 Construction 286 - 286 27,372 364 27,008 Secured by commercial real estate 2,411 14 2,397 235,171 6,998 228,173 Secured by residential real estate 1,812 203 1,609 63,164 2,113 61,051 State and political subdivisions 222 - 222 40,285 - 40,285 Indirect lease financing 164 20 144 10,371 146 10,225 Retail: 1-4 family residential mortgages 350 25 325 42,833 583 42,250 Home equity loans and lines 428 - 428 67,384 151 67,233 Consumer 76 - 76 4,286 - 4,286 Unallocated 284 N/A N/A N/A N/A N/A $ 7,554 $ 974 $ 6,296 $ 615,263 $ 14,941 $ 600,322 33 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) The following tables summarize additional information in regards to impaired loans by loan portfolio class as of June 30, 2016 and December 31, 2015: June 30, 2016 December 31, 2015 Recorded investment (after charge-offs) Unpaid principal balance Related allowance Recorded investment (after charge-offs) Unpaid principal balance Related allowance With no specific allowance recorded: Commercial: Commercial and industrial $ 3,436 $ 3,772 $ - $ 3,629 $ 3,923 $ - Construction 508 540 - 364 364 - Secured by commercial real estate 5,360 5,766 - 6,932 7,416 - Secured by residential real estate 1,009 1,537 - 942 1,653 - State and political subdivisions - Indirect lease financing 13 23 - 3 3 - Retail: 1-4 family residential mortgages 385 401 - 393 406 - Home equity loans and lines 128 185 - 151 201 - Consumer - $ 10,839 $ 12,224 $ - $ 12,414 $ 13,966 $ - With an allowance recorded: Commercial: Commercial and industrial $ 706 $ 848 $ 518 $ 957 $ 1,086 $ 712 Construction - Secured by commercial real estate 810 957 60 66 66 14 Secured by residential real estate 969 1,097 158 1,171 1,279 203 State and political subdivisions - Indirect lease financing 97 98 45 143 145 20 Retail: 1-4 family residential mortgages 183 195 22 190 197 25 Home equity loans and lines - Consumer - $ 2,765 $ 3,195 $ 803 $ 2,527 $ 2,773 $ 974 Total: Commercial: Commercial and industrial $ 4,142 $ 4,620 $ 518 $ 4,586 $ 5,009 $ 712 Construction 508 540 - 364 364 - Secured by commercial real estate 6,170 6,723 60 6,998 7,482 14 Secured by residential real estate 1,978 2,634 158 2,113 2,932 203 State and political subdivisions - Indirect lease financing 110 121 45 146 148 20 Retail: 1-4 family residential mortgages 568 596 22 583 603 25 Home equity loans and lines 128 185 - 151 201 - Consumer - $ 13,604 $ 15,419 $ 803 $ 14,941 $ 16,739 $ 974 34 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. LOANS & ALLOWANCE FOR LOAN LOSSES (continued) Six Months Ended June 30, 2016 Year Ended December 31, 2015 Average recorded investment Interest income recognized Average recorded investment Interest income recognized Commercial: Commercial and industrial $ 4,370 $ 35 $ 6,108 $ 169 Construction 429 10 396 20 Secured by commercial real estate 6,426 67 7,370 149 Secured by residential real estate 2,013 7 1,544 - State and political subdivisions - Indirect lease financing 112 - 43 1 Retail: 1-4 family residential mortgages 576 5 448 6 Home equity loans and lines 139 1 135 1 Consumer - - 2 - $ 14,065 $ 125 $ 16,046 $ 346 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES Financial Accounting Standards Board (FASB) ASC 820, Fair Value Measurements and Disclosures , defines fair value as an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants (fair values are not adjusted for transaction costs). ASC 820 also establishes a framework (fair value hierarchy) for measuring fair value under GAAP, and expands disclosures about fair value measurements. ASC 820 establishes a fair value hierarchy that prioritizes the inputs to valuation methods used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are as follows: Level 1: Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. Level 2: Quoted prices in markets that are not active, or inputs that are observable either directly or indirectly, for substantially the full term of the asset or liability. Level 3: Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (i.e., supported with little or no market activity). An asset’s or liability’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. 35 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES (continued) The measurement of fair value should be consistent with one of the following valuation techniques: market approach, income approach, and/or cost approach. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable assets or liabilities (including a business). For example, valuation techniques consistent with the market approach often use market multiples derived from a set of comparables. Multiples might lie in ranges with a different multiple for each comparable. The selection of where within the range the appropriate multiple falls requires judgment, considering factors specific to the measurement (qualitative and quantitative). Valuation techniques consistent with the market approach include matrix pricing. Matrix pricing is a mathematical technique used principally to value debt securities without relying exclusively on quoted prices for the specific securities, but rather by relying on the security’s relationship to other benchmark quoted securities. The following table sets forth QNB’s financial assets measured at fair value on a recurring and nonrecurring basis and the fair value measurements by level within the fair value hierarchy as of June 30, 2016: June 30, 2016 Quoted prices in active markets for identical assets (Level 1) Significant other observable input (Level 2) Significant unobservable inputs (Level 3) Balance at end of period Recurring fair value measurements Trading Securities State and municipal securities - $ 3,459 - $ 3,459 Securities available-for-sale U.S. Government agency securities - 60,510 - 60,510 State and municipal securities - 73,888 - 73,888 U.S. Government agencies and sponsored enterprises (GSEs): Mortgage-backed securities - 129,027 - 129,027 Collateralized mortgage obligations (CMOs) - 62,545 - 62,545 Pooled trust preferred securities - - $ 2,400 2,400 Corporate debt securities - 8,110 - 8,110 Equity securities $ 7,773 - - 7,773 Total securities available-for-sale $ 7,773 $ 334,080 $ 2,400 $ 344,253 Total recurring fair value measurements $ 7,773 $ 337,539 $ 2,400 $ 347,712 Nonrecurring fair value measurements * Impaired loans $ - $ - $ 1,962 $ 1,962 Mortgage servicing rights - - 45 45 Total nonrecurring fair value measurements $ - $ - $ 2,007 $ 2,007 * impairment There were no transfers in and out of Level 1 and Level 2 fair value measurements during the six months ended June 30, 2016. There were also no transfers in or out of level 3 for the same period. There were no losses included in earnings attributable to the change in unrealized gains or losses relating to the available-for-sale securities above with fair value measurements utilizing significant unobservable inputs for the six-month period ended June 30, 2016. 36 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES (continued) The following table sets forth QNB’s financial assets measured at fair value on a recurring and nonrecurring basis, the fair value measurements by level within the fair value hierarchy as of December 31, 2015: December 31, 2015 Quoted prices in active markets for identical assets (Level 1) Significant other observable input (Level 2) Significant unobservable inputs (Level 3) Balance at end of period Recurring fair value measurements Trading Securities State and municipal securities - $ 4,189 - $ 4,189 Securities available-for-sale U.S. Government agency securities - 61,779 - 61,779 State and municipal securities - 78,954 - 78,954 U.S. Government agencies and sponsored enterprises (GSEs): Mortgage-backed securities - 136,681 - 136,681 Collateralized mortgage obligations (CMOs) - 65,610 - 65,610 Pooled trust preferred securities - - $ 2,653 2,653 Corporate debt securities - 9,004 - 9,004 Equity securities $ 7,234 - - 7,234 Total securities available-for-sale $ 7,234 $ 352,028 $ 2,653 $ 361,915 Total recurring fair value measurements $ 7,234 $ 356,217 $ 2,653 $ 366,104 Nonrecurring fair value measurements * Impaired loans $ - $ - $ 1,698 $ 1,698 Mortgage servicing rights - - 133 133 Total nonrecurring fair value measurements $ - $ - $ 1,831 $ 1,831 * impairment 37 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES (continued) The following table presents additional quantitative information about assets measured at fair value on a nonrecurring basis and for which QNB has utilized Level 3 inputs to determine fair value: Quantitative information about Level 3 fair value measurements June 30, 2016 Fair value Valuation techniques Unobservable input Value or range of values Impaired loans $ 972 Appraisal of collateral (1) Appraisal adjustments (2) -10% to -70% Liquidation expenses (3) -10% Impaired loans 115 Used commercial vehicle and equipment guides Guide value discounts (4) 0% to -40% Impaired loans 125 Financial statement values for UCC collateral Financial statement value discounts (5) -25% Impaired loans 750 Agreement of sale (6) Mortgage servicing rights 45 Discounted cash flow Remaining term 3 - 27yrs Discount rate 10% to 12% Quantitative information about Level 3 fair value measurements December 31, 2015 Fair value Valuation techniques Unobservable input Value or range of values Impaired loans $ 1,331 Appraisal of collateral (1) Appraisal adjustmen ts (2) -15% to -80% Liquidation expenses (3) -10% Impaired loans 199 Used commercial vehicle and equipment guides Guide value discounts (4) 0% to -30% Impaired loans 168 Financial statement values for UCC collateral Financial statement value discounts (5) -25% to -70% Mortgage servicing rights 133 Discounted cash flow Remaining term 3 - 28yrs Discount rate 10% to 12% Fair value is primarily determined through appraisals of the underlying collateral by independent parties, which generally include various level 3 inputs which are not always identifiable. Appraisals may be adjusted by management for qualitative factors such as economic conditions and the age of the appraisal. The range is presented as a percent of the initial appraised value. Appraisals and pending agreements of sale are adjusted by management for estimated liquidation expenses. The range is presented as a percent of the initial appraised value. If lendable value (lower than wholesale) is utilized then no additional discounts are taken. If lendable value is not provided then additional discounts are applied. Values obtained from financial statements for UCC collateral (fixed assets and inventory) are discounted to estimated realizable liquidation value. (6) Fair value is determined by the estimated net proceeds. 38 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES (continued) The following table presents additional information about the securities available-for-sale measured at fair value on a recurring basis and for which QNB utilized significant unobservable inputs (Level 3 inputs) to determine fair value for the six months ended June 30, 2016: Fair value measurements using significant unobservable inputs (Level 3) Balance, January 1, 2016 $ 2,653 Payments received ) Total gains or losses (realized/unrealized): Included in earnings - Included in other comprehensive income (loss) ) Transfers in and/or out of Level 3 - Balance, June 30, 2016 $ 2,400 The Level 3 securities consist of six collateralized debt obligation securities, PreTSL securities, which are backed by trust preferred securities issued by banks, thrifts, and insurance companies. As discussed in Note 7, despite the fact that there were some trades over the past few years, the market for these securities at June 30, 2016 was not active and markets for similar securities also are not active. The inactivity was evidenced first by a significant widening of the bid-ask spread in the brokered markets in which PreTSLs trade and then by a significant decrease in the volume of trades relative to historical levels. The new issue market is also inactive and there are currently very few market participants who are willing and or able to transact for these securities. Given conditions in the debt markets today and the absence of observable transactions in the secondary and new issue markets, we determined: ● The few observable transactions and market quotations that are available are not reliable for purposes of determining fair value at June 30, 2016; ● An income valuation approach technique (present value technique) that maximizes the use of relevant observable inputs and minimizes the use of unobservable inputs will be equally or more representative of fair value than the market approach valuation technique used at prior measurement dates; and ● PreTSLs will be classified within Level 3 of the fair value hierarchy because significant adjustments are required to determine fair value at the measurement date. The Bank is aware of several factors indicating that recent transactions of PreTSL securities are not orderly including an increased spread between bid/ask prices, lower sales transaction volumes for these types of securities, and a lack of new issuances. As a result, the Bank engaged an independent third party to value the securities using a discounted cash flow analysis. The estimated cash flows are based on specific assumptions about defaults, deferrals and prepayments of the trust preferred securities underlying each PreTSL. The resulting collateral cash flows are allocated to the bond waterfall using the INTEXcalc valuation model. Default rates are calculated based upon a comparison of key financial ratios of active individual issuers without a short-term probability of default compared to all FDIC insured banks. The base loss severity assumption and long-term loss severity assumptions are modeled at 95%. The severity factor for near-term default is vectored to reflect the relative expected performance of the institutions modeled to default, with lower forecasted severities used for the higher quality institutions. Prepayments are modeled to take into account the disruption in the asset-backed securities marketplace and the lack of new pooled trust preferred issuances. For those institutions rated below investment grade the holding companies’ approximate cost of long-term funding given their rating and marketplace interest rate was estimated. The following assumption was made; any holding company that could refinance for a cost savings of more than 2% will refinance and will do so as soon as possible. Finally, for issuers not impacted by the Tier 1 regulatory capital legislation enacted by the Dodd-Frank Act, the issuers that have shown a recent history of prepayment of both floating rate and fixed rate issues were identified and it was assumed these issuers will prepay as soon as possible. 39 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES (continued) The internal rate of return is the pre-tax yield used to discount the best estimate of future cash flows after credit losses. The cash flows have been discounted using estimated market discount rates of 3-month LIBOR plus spreads ranging from 4.79% to 7.55%. The determination of appropriate market discount rates involved the consideration of the following: ● the time value of money ● the price for bearing uncertainty in cash flows ● other factors that would be considered by market participants The analysis of discount rates involved the review of corporate bond spreads for banks, U.S. Treasury yields, credit default swap rates for financial companies (utilized as a proxy for credit), the swap/LIBOR yield curve and the characteristics of the individual securities being valued. For a further discussion of PreTSL valuation, see Note 7, Investment Securities. The following information should not be interpreted as an estimate of the fair value of the entire Company since a fair value calculation is only provided for a limited portion of QNB’s assets and liabilities. Due to a wide range of valuation techniques and the degree of subjectivity used in making the estimates, comparisons between QNB’s disclosures and those of other companies may not be meaningful. The following methods and assumptions were used to estimate the fair values of each major classification of financial instrument and non-financial asset at June 30, 2016 and December 31, 2015: Cash and cash equivalents, accrued interest receivable and accrued interest payable (carried at cost) : The carrying amounts reported in the balance sheet approximate those assets’ fair value. Investment securities - trading (carried at fair value), available for sale (carried at fair value) and held-to-maturity (carried at amortized cost) : The fair value of securities are determined by obtaining quoted market prices on nationally recognized securities exchanges (Level 1), or matrix pricing (Level 2), which is a mathematical technique used widely in the industry to value debt securities without relying exclusively on quoted market prices for the specific securities but rather by relying on the securities’ relationship to other benchmark quoted prices. Level 2 debt securities are valued by a third-party pricing service commonly used in the banking industry. Level 2 fair value measurements consider observable data that may include dealer quotes, market spreads, cash flows, the U.S. Treasury yield curve, live trading levels, trade execution date, market consensus prepayment speeds, credit information and the security’s terms and conditions, among other things. For certain securities which are not traded in active markets or are subject to transfer restrictions, valuations are adjusted to reflect illiquidity and/or non-transferability, and such adjustments are generally based on available market evidence (Level 3). In the absence of such evidence, management’s best estimate is used. Management’s best estimate consists of both internal and external support on certain Level 3 investments. Cash flow models using a present value formula that includes assumptions market participants would use along with indicative exit pricing obtained from broker/dealers (where available) were used to support fair values of certain Level 3 investments. Restricted investment in bank stocks (carried at cost) : The fair value of stock in Atlantic Community Bankers Bank and the Federal Home Loan Bank is the carrying amount, based on redemption provisions, and considers the limited marketability of such securities. 40 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES (continued) Loans Held - for - Sale (carried at lower of cost or fair value) : The fair value of loans held for sale is determined, when possible, using quoted secondary market prices. If no such quoted prices exist, the fair value of a loan is determined using quoted prices for a similar loan or loans, adjusted for the specific attributes of that loan. Loans Receivable (carried at cost) : The fair values of loans are estimated using discounted cash flow analyses, using market rates at the balance sheet date that reflect the credit and interest rate-risk inherent in the loans. Projected future cash flows are calculated based upon contractual maturity or call dates, projected repayments and prepayments of principal. Generally, for variable rate loans that reprice frequently and with no significant change in credit risk, fair values are based on carrying values. Impaired Loans (generally carried at fair value) : Impaired loans are loans, in which the Company has measured impairment generally based on the fair value of the loan’s collateral. Fair value is generally determined based upon independent third-party appraisals of the properties, or discounted cash flows based upon the expected proceeds. These assets are included as Level 3 fair values, based upon the lowest level of input that is significant to the fair value measurements. Included in the fair value of impaired loans at December 31, 2015 were $145,000 of loans that had no specific reserves required at year end; however, were partially charged-off at year end. There were no such loans at June 30, 2016. Mortgage Servicing Rights (carried at lower of cost or fair value) : The fair value of mortgage servicing rights is based on a valuation model that calculates the present value of estimated net servicing income. The mortgage servicing rights are stratified into tranches based on predominant characteristics, such as interest rate, loan type and investor type. The valuation incorporates assumptions that market participants would use in estimating future net servicing income. Foreclosed assets (other real estate owned and repossessed assets) : Foreclosed assets are the only non-financial assets valued on a non-recurring basis which are held by the Company at fair value, less cost to sell. At foreclosure or repossession, if the fair value, less estimated costs to sell, of the collateral acquired (real estate, vehicles, equipment) is less than the Company’s recorded investment in the related loan, a write-down is recognized through a charge to the allowance for loan losses. Additionally, valuations are periodically performed by management and any subsequent reduction in value is recognized by a charge to income. The fair value of foreclosed assets held-for-sale is estimated using Level 2 inputs based on observable market data. Deposit liabilities (carried at cost) : The fair value of deposits with no stated maturity (e.g. demand deposits, interest-bearing demand accounts, money market accounts and savings accounts) are by definition, equal to the amount payable on demand at the reporting date (i.e. their carrying amounts). This approach to estimating fair value excludes the significant benefit that results from the low-cost funding provided by such deposit liabilities, as compared to alternative sources of funding. Deposits with a stated maturity (time deposits) have been valued using the present value of cash flows discounted at rates approximating the current market for similar deposits. Short-term borrowings (carried at cost) : The carrying amount of short-term borrowings approximates their fair values. Off-balance-sheet instruments (disclosed at cost) : The fair values for the Bank’s off-balance sheet instruments (lending commitments and letters of credit) are based on fees currently charged in the market to enter into similar agreements, taking into account, the remaining terms of the agreements and the counterparties’ credit standing. 41 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES (continued) Management uses its best judgment in estimating the fair value of the Company’s financial instruments; however, there are inherent weaknesses in any estimation technique. Therefore, for substantially all financial instruments, the fair value estimates herein are not necessarily indicative of the amounts the Company could have realized in a sales transaction on the dates indicated. The estimated fair value amounts have been measured as of the respective period ends and have not been re-evaluated or updated for purposes of these financial statements subsequent to those respective dates. As such, the estimated fair values of these financial instruments subsequent to the respective reporting dates may be different than the amounts reported at each period end. The estimated fair values and carrying amounts of the Company’s financial and off-balance sheet instruments are summarized as follows: Fair value measurements June 30, 2016 Carrying amount Fair value Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Financial assets Cash and cash equivalents $ 57,949 $ 57,949 $ 57,949 - - Investment securities: Trading 3,459 3,459 - $ 3,459 - Available-for-sale 344,253 344,253 7,773 334,080 $ 2,400 Held-to-maturity 147 149 - 149 - Restricted investment in bank stocks 522 522 - 522 - Loans held-for-sale 184 191 - 191 - Net loans 596,928 607,603 - - 607,603 Mortgage servicing rights 495 578 - - 578 Accrued interest receivable 2,376 2,376 - 2,376 - Financial liabilities Deposits with no stated maturities $ 664,912 $ 664,912 $ 664,912 - $ - Deposits with stated maturities 228,373 231,803 - $ 231,803 - Short-term borrowings 36,693 36,693 36,693 - - Accrued interest payable 330 330 - 330 - Off-balance sheet instruments Commitments to extend credit $ - $ - $ - $ - $ - Standby letters of credit - 42 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. FAIR VALUE MEASUREMENTS AND DISCLOSURES (continued) Fair value measurements December 31, 2015 Carrying amount Fair value Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Financial assets Cash and cash equivalents $ 16,991 $ 16,991 $ 16,991 - - Investment securities: Trading 4,189 4,189 - $ 4,189 - Available-for-sale 361,915 361,915 7,234 352,028 $ 2,653 Held-to-maturity 147 151 - 151 - Restricted investment in bank stocks 508 508 - 508 - Loans held-for-sale 987 1,004 - 1,004 - Net loans 607,716 610,315 - - 610,315 Mortgage servicing rights 504 642 - - 642 Accrued interest receivable 2,562 2,562 - 2,562 - Financial liabilities Deposits with no stated maturities $ 662,410 $ 662,410 $ 662,410 - $ - Deposits with stated maturities 227,376 227,862 - $ 227,862 - Short-term borrowings 37,163 37,163 37,163 - - Accrued interest payable 330 330 - 330 - Off-balance sheet instruments Commitments to extend credit $ - $ - $ - $ - $ - Standby letters of credit - 10. OFF-BALANCE-SHEET FINANCIAL INSTRUMENTS AND GUARANTEES In the normal course of business there are various legal proceedings, commitments, and contingent liabilities which are not reflected in the financial statements. Management does not anticipate any material losses as a result of these transactions and activities. They include, among other things, commitments to extend credit and standby letters of credit. The maximum exposure to credit loss, which represents the possibility of sustaining a loss due to the failure of the other parties to a financial instrument to perform according to the terms of the contract, is represented by the contractual amount of these instruments. QNB uses the same lending standards and policies in making credit commitments as it does for on-balance sheet instruments. The activity is controlled through credit approvals, control limits, and monitoring procedures. A summary of the Bank's financial instrument commitments is as follows: June 30, 2016 December 31, 2015 Commitments to extend credit and unused lines of credit $ 274,378 $ 232,492 Standby letters of credit 11,954 9,493 Total financial instrument commitments $ 286,332 $ 241,985 43 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 10. OFF-BALANCE-SHEET FINANCIAL INSTRUMENTS AND GUARANTEES (continued) Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract. Commitments generally have fixed expiration dates or other termination clauses and may require the payment of a fee. Since many of the commitments are expected to expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. QNB evaluates each customer’s creditworthiness on a case-by-case basis. Standby letters of credit are conditional commitments issued by the Bank to guarantee the financial or performance obligation of a customer to a third party. QNB’s exposure to credit loss in the event of nonperformance by the other party to the financial instrument for standby letters of credit is represented by the contractual amount of those instruments. The Bank uses the same credit policies in making conditional obligations as it does for on-balance sheet instruments. These standby letters of credit expire within three years. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending other loan commitments. The Bank requires collateral and personal guarantees supporting these letters of credit as deemed necessary. Management believes that the proceeds obtained through a liquidation of such collateral and the enforcement of personal guarantees would be sufficient to cover the maximum potential amount of future payments required under the corresponding guarantees. The amount of the liability as of June 30, 2016 and December 31, 2015 for guarantees under standby letters of credit issued is not material. The amount of collateral obtained for letters of credit and commitments to extend credit is based on management’s credit evaluation of the customer. Collateral varies, but may include real estate, accounts receivable, marketable securities, pledged deposits, inventory or equipment. 11. REGULATORY RESTRICTIONS Dividends payable by the Company and the Bank are subject to various limitations imposed by statutes, regulations and policies adopted by bank regulatory agencies. Under Pennsylvania banking law, the Bank is subject to certain restrictions on the amount of dividends that it may declare without prior regulatory approval. Under Federal Reserve regulations, the Bank is limited as to the amount it may lend affiliates, including QNB Corp., unless such loans are collateralized by specific obligations. Both the Company and the Bank are subject to regulatory capital requirements administered by Federal banking agencies. Failure to meet minimum capital requirements can initiate actions by regulators that could have an effect on the financial statements. Under the framework for prompt corrective action, both the Company and the Bank must meet capital guidelines that involve quantitative measures of their assets, liabilities, and certain off-balance-sheet items. The capital amounts and classification are also subject to qualitative judgments by the regulators. Management believes, as of June 30, 2016, that the Company and the Bank met capital adequacy requirements to which they were subject. As of the most recent notification, the primary regulator of the Bank considered it to be “well capitalized” under the regulatory framework. There are no conditions or events since that notification that management believes have changed the classification. To be categorized as well capitalized, the Company and the Bank must maintain minimum ratios as set forth in the following table. 44 QNB CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 11. REGULATORY RESTRICTIONS (continued) Capital levels Actual Minimum required Well capitalized As of June 30, 2016 Amount Ratio Amount Ratio Amount Ratio Total risk-based capital (to risk-weighted assets): Consolidated $ 101,748 % $ 61,978 % $ 77,473 % Bank 93,948 12.50 60,132 8.00 75,165 10.00 Tier I capital (to risk-weighted assets): Consolidated 94,128 12.15 46,484 6.00 46,484 6.00 Bank 86,339 11.49 45,099 6.00 60,132 8.00 Common equity tier 1 capital (to risk-weighted assets): Consolidated 94,128 12.15 34,863 4.50 N/A N/A Bank 86,339 11.49 33,824 4.50 48,857 Tier I capital (to average assets): Consolidated 94,128 9.35 40,281 4.00 N/A N/A Bank 86,339 8.64 39,962 4.00 49,952 Capital levels Actual Minimum required Well capitalized As of December 31, 2015 Amount Ratio Amount Ratio Amount Ratio Total risk-based capital (to risk-weighted assets): Consolidated $ 98,432 % $ 62,613 % $ 78,266 % Bank 91,091 60,874 8.00 76,093 10.00 Tier I capital (to risk-weighted assets): Consolidated 90,819 11.60 46,960 6.00 46,960 6.00 Bank 83,478 10.97 45,656 6.00 60,874 8.00 Common equity tier 1 capital (to risk-weighted assets): Consolidated 90,819 11.60 35,220 4.50 N/A N/A Bank 83,478 10.97 34,242 4.50 49,460 Tier I capital (to average assets): Consolidated 90,819 8.87 40,934 4.00 N/A N/A Bank 83,478 8.22 40,632 4.00 50,790 45 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS QNB Corp. is a bank holding company headquartered in Quakertown, Pennsylvania. QNB Corp., through its wholly-owned subsidiary, the Bank, has been serving the residents and businesses of upper Bucks, northern Montgomery and southern Lehigh counties in Pennsylvania since 1877. Due to its limited geographic area, growth is pursued through expansion of existing customer relationships and building new relationships by stressing a consistent high level of service at all points of contact. The Bank is a locally managed community bank that provides a full range of commercial and retail banking and retail brokerage services. Tabular information presented throughout management’s discussion and analysis, other than share and per share data, is presented in thousands of dollars. FORWARD-LOOKING STATEMENTS In addition to historical information, this document contains forward-looking statements. Forward-looking statements are typically identified by words or phrases such as “believe,” “expect,” “anticipate,” “intend,” “estimate,” “project” and variations of such words and similar expressions, or future or conditional verbs such as “will,” “would,” “should,” “could,” “may” or similar expressions. The U.S. Private Securities Litigation Reform Act of 1995 provides safe harbor in regard to the inclusion of forward-looking statements in this document and documents incorporated by reference. Shareholders should note that many factors, some of which are discussed elsewhere in this document and in the documents that are incorporated by reference, and including the risk factors identified in Item 1A of QNB’s 2015 Form 10-K, could affect the future financial results of the Company and its subsidiary and could cause those results to differ materially from those expressed in the forward-looking statements contained or incorporated by reference in this document. These factors include, but are not limited, to the following: • Volatility in interest rates and shape of the yield curve; • Credit risk; • Liquidity risk; • Operating, legal and regulatory risks; • Economic, political and competitive forces affecting QNB’s business; and • The risk that the analysis of these risks and forces could be incorrect, and/or that the strategies developed to address them could be unsuccessful. QNB cautions that these forward-looking statements are subject to numerous assumptions, risks and uncertainties, all of which change over time, and QNB assumes no duty to update forward-looking statements. Management cautions readers not to place undue reliance on any forward-looking statements. These statements speak only as of the date of this report on Form 10-Q, even if subsequently made available by QNB on its website or otherwise, and they advise readers that various factors, including those described above, could affect QNB’s financial performance and could cause actual results or circumstances for future periods to differ materially from those anticipated or projected. Except as required by law, QNB does not undertake, and specifically disclaims any obligation, to publicly release any revisions to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. 46 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CRITICAL ACCOUNTING POLICIES AND ESTIMATES The discussion and analysis of the financial condition and results of operations are based on the consolidated financial statements of QNB, which are prepared in accordance with U.S. generally accepted accounting principles (GAAP) and predominant practices within the banking industry. The preparation of these consolidated financial statements requires QNB to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. QNB evaluates estimates on an on-going basis, including those related to the determination of the allowance for loan losses, the determination of the valuation of other real estate owned and foreclosed assets, other-than-temporary impairments on investment securities, the valuation of deferred tax assets, stock-based compensation and income taxes. QNB bases its estimates on historical experience and various other factors and assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Other-Than-Temporary Investment Security Impairment Securities are evaluated periodically to determine whether a decline in their value is other-than-temporary. Management utilizes criteria such as the magnitude and duration of the decline, in addition to the reasons underlying the decline, to determine whether the loss in value is other-than-temporary. The term “other-than-temporary” is not intended to indicate that the decline is permanent, but indicates that the prospect for a near-term recovery of value is not necessarily favorable, or that there is a lack of evidence to support a realizable value equal to or greater than the carrying value of the investment. For equity securities, once a decline in value is determined to be other-than-temporary, the value of the equity security is reduced and a corresponding charge to earnings is recognized. As a result of prolonged declines in some equity securities’ fair values, $122,000 and $192,000 of other-than-temporary impairment charges were recorded during the second quarter and first six months of 2016, respectively. The Company follows accounting guidance related to the recognition and presentation of other-than-temporary impairment that specifies (a) if a company does not have the intent to sell a debt security prior to recovery and (b) it is more likely than not that it will not have to sell the debt security prior to recovery, the security would not be considered other-than-temporarily impaired unless there is a credit loss. When an entity does not intend to sell the security, and it is more likely than not, the entity will not have to sell the security before recovery of its cost basis, it will recognize the credit component of an other-than-temporary impairment of a debt security in earnings and the remaining portion in other comprehensive income. For held-to-maturity debt securities, the amount of an other-than-temporary impairment recorded in other comprehensive income for the noncredit portion of a previous other-than-temporary impairment is amortized prospectively over the remaining life of the security on the basis of the timing of future estimated cash flows of the security. There were no credit-related other-than-temporary impairment charges in the second quarter and first six months of 2016 or 2015. Allowance for Loan Losses The determination of the allowance for loan losses involves a higher degree of judgment and complexity than the Company’s other significant accounting policies. The allowance for loan losses is calculated with the objective of maintaining a level believed by management to be sufficient to absorb probable known and inherent losses in the outstanding loan portfolio. The allowance is reduced by actual credit losses and is increased by the provision for loan losses and recoveries of previous losses. The provisions for loan losses are charged to earnings to bring the total allowance for loan losses to a level considered necessary by management. The allowance for loan losses is based on management’s continual review and evaluation of the loan portfolio. The level of the allowance is determined by assigning specific reserves to individually identified problem credits and general reserves to all other loans. The portion of the allowance that is allocated to impaired loans is determined by estimating the inherent loss on each credit after giving consideration to the value of underlying collateral. The general reserves are based on the composition and risk characteristics of the loan portfolio, including the nature of the loan portfolio, credit concentration trends, delinquency and loss experience, as well as other qualitative factors such as current economic trends. 47 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management emphasizes loan quality and close monitoring of potential problem credits. Credit risk identification and review processes are utilized in order to assess and monitor the degree of risk in the loan portfolio. QNB’s lending and credit administration staff are charged with reviewing the loan portfolio and identifying changes in the economy or in a borrower’s circumstances which may affect the ability to repay debt or the value of pledged collateral. A loan classification and review system exists that identifies those loans with a higher than normal risk of uncollectibility. Each commercial loan is assigned a grade based upon an assessment of the borrower’s financial capacity to service the debt and the presence and value of collateral for the loan. An independent loan review group tests risk assessments and evaluates the adequacy of the allowance for loan losses. Management meets monthly to review the credit quality of the loan portfolio and quarterly to review the allowance for loan losses. In addition, various regulatory agencies, as an integral part of their examination process, periodically review QNB’s allowance for loan losses. Such agencies may require QNB to recognize additions to the allowance based on their judgments about information available to them at the time of their examination. Management believes that it uses the best information available to make determinations about the adequacy of the allowance and that it has established its existing allowance for loan losses in accordance with GAAP. If circumstances differ substantially from the assumptions used in making determinations, future adjustments to the allowance for loan losses may be necessary and results of operations could be affected. Because future events affecting borrowers and collateral cannot be predicted with certainty, increases to the allowance may be necessary should the quality of any loans deteriorate as a result of the factors discussed above. Foreclosed Assets Assets acquired through, or in lieu of, loan foreclosure are held-for-sale and are initially recorded at fair value less cost to sell at the date of foreclosure, establishing a new cost basis. Subsequent to foreclosure, valuations are periodically performed by management and the assets are carried at the lower of carrying amount or fair value less cost to sell. Revenue and expenses and changes in the valuation allowance are included in net expenses from foreclosed assets. Stock-Based Compensation QNB sponsors stock-based compensation plans, administered by a board committee, under which both qualified and non-qualified stock options may be granted periodically to certain employees. QNB accounts for all awards granted under stock-based compensation plans in accordance with ASC 718, Compensation-Stock Compensation . Compensation cost has been measured using the fair value of an award on the grant date and is recognized over the service period, which is usually the vesting period. The fair value of each option is amortized into compensation expense on a straight-line basis between the grant date for the option and each vesting date. QNB estimates the fair value of stock options on the date of the grant using the Black-Scholes option pricing model. The model requires the use of numerous assumptions, many of which are highly subjective in nature. Income Taxes QNB accounts for income taxes under the asset/liability method in accordance with income tax accounting guidance, ASC 740, Income Taxes . Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, as well as operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is established against deferred tax assets when, in the judgment of management, it is more likely than not that such deferred tax assets will not become available. Because the judgment about the level of future taxable income is dependent to a great extent on matters that may, at least in part, be beyond QNB’s control, it is at least reasonably possible that management’s judgment about the need for a valuation allowance for deferred tax assets could change in the near term. 48 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RESULTS OF OPERATIONS - OVERVIEW QNB reported net income for the second quarter of 2016 of $2,098,000, or $0.62 per share on a diluted basis, compared to net income of $1,934,000, or $0.58 per share on a diluted basis, for the same period in 2015. For the six month period ended June 30, 2016, QNB reported net income of $4,363,000, or $1.29 per share on a diluted basis. This compares to net income of $4,070,000, or $1.22 per share on a diluted basis, reported for the six month period ended June 30, 2015. Net income expressed as an annualized rate of return on average assets and average shareholders’ equity was 0.84% and 9.01%, respectively, for the quarter ended June 30, 2016 compared with 0.81% and 8.83%, respectively, for the quarter ended June 30, 2015. For the comparative six month periods the annualized rate of return on average assets and average shareholders’ equity was 0.87% and 9.44%, respectively, for 2016 compared with 0.85% and 9.41%, respectively, for 2015. Total assets as of June 30, 2016 were $1,030,238,000, compared with $1,020,936,000 at December 31, 2015. Loans receivable at June 30, 2016 were $604,478,000, compared with $615,270,000 at December 31, 2015, a decrease of $10,792,000, or 1.8%. Total deposits of $893,285,000 at June 30, 2016 increased $3,499,000 compared with total deposits of $889,786,000 at December 31, 2015. Results for the three and six months ended June 30, 2016 include the following significant components: ● Net interest income increased $377,000, or 5.7%, to $7,019,000 and $811,000, or 6.1%, to $14,140,000 for the three and six months ended June 30, 2016, respectively. ● Net interest margin on a tax-equivalent basis increased two basis points for the quarter and four basis points year-to-date, to 3.08% and 3.11%, respectively. ● QNB recorded no provision for loan losses for the second quarter and $125,000 first six months of 2016 compared with $60,000 in provisions recorded for second quarter and first six months of 2015. ● Non-interest income decreased $225,000, or 14.1%, to $1,374,000 for the second quarter and $326,000, or 10.0%, to $2,950,000 for year-to-date 2016, compared to the same periods in 2015. ● Non-interest expense decreased $71,000 to $5,593,000 for the second quarter and $79,000, to $11,112,000 year-to-date 2016, compared to the same periods in 2015. ● Total non-performing loans were $10,183,000, or 1.68% of loans receivable at June 30, 2016, compared to $10,719,000, or 1.74% of loans receivable at December 31, 2015. Loans on non-accrual status were $8,685,000 at June 30, 2016 compared with $9,420,000 at December 31, 2015. Net charge-offs for the first six months of 2016 were $129,000, or 0.04% annualized of average total loans, as compared with $406,000, or 0.14% annualized of average total loans for the first six months of 2015. These items, as well as others, will be explained more thoroughly in the next sections. NET INTEREST INCOME QNB Corp. earns its net income primarily through its subsidiary, the Bank. Net interest income, or the spread between the interest, dividends and fees earned on loans and investment securities and the expense incurred on deposits and other interest-bearing liabilities, is the primary source of operating income for QNB. QNB seeks to achieve sustainable and consistent earnings growth while maintaining adequate levels of capital and liquidity and limiting its exposure to credit and interest rate risk levels approved by the Board of Directors. 49 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following table presents the adjustment to convert net interest income to net interest income on a fully taxable-equivalent basis for the three and six month periods ended June 30, 2016 and 2015. Three months ended June 30, Six months endedJune 30, 2016 2015 Total interest income $ 8,184 $ 7,746 $ 16,464 $ 15,553 Total interest expense 1,165 1,104 2,324 2,224 Net interest income 7,019 6,642 14,140 13,329 Tax-equivalent adjustment 412 434 848 879 Net interest income (fully taxable-equivalent) $ 7,431 $ 7,076 $ 14,988 $ 14,208 Net interest income is the primary source of operating income for QNB. Net interest income is interest income, dividends, and fees on earning assets, less interest expense incurred for funding sources. Earning assets primarily include loans, investment securities, interest bearing balances at the Federal Reserve Bank (Fed) and Federal funds sold. Sources used to fund these assets include deposits and borrowed funds. Net interest income is affected by changes in interest rates, the volume and mix of earning assets and interest-bearing liabilities, and the amount of earning assets funded by non-interest bearing deposits. For purposes of this discussion, interest income and the average yield earned on loans and investment securities are adjusted to a tax-equivalent basis as detailed in the tables that appear above. This adjustment to interest income is made for analysis purposes only. Interest income is increased by the amount of savings of Federal income taxes, which QNB realizes by investing in certain tax-exempt state and municipal securities and by making loans to certain tax-exempt organizations. In this way, the ultimate economic impact of earnings from various assets can be more easily compared. The net interest rate spread is the difference between average rates received on earning assets and average rates paid on interest-bearing liabilities, while the net interest rate margin, which includes interest-free sources of funds, is net interest income expressed as a percentage of average interest-earning assets. The Asset/Liability and Investment Management Committee works to manage and maximize the net interest margin for the Company. 50 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Average Balances, Rate, and Interest Income and Expense Summary ( Tax-Equivalent Basis ) Three Months Ended June 30, 2016 June 30, 2015 Average Average Average Average Balance Rate Interest Balance Rate Interest Assets Trading securities $ 3,899 % $ 46 $ 4,162 % $ 61 Investment securities (AFS & HTM): U.S. Government agencies 53,551 % 247 44,714 % 181 State and municipal 73,191 % 741 68,481 % 715 Mortgage-backed and CMOs 192,598 % 957 205,451 % 1,008 Pooled trust preferred securities 3,216 % 2 3,517 % 5 Corporate debt securities 8,186 % 40 6,009 % 17 Equities 7,491 % 61 7,174 % 58 Total investment securities 338,233 % 2,048 335,346 % 1,984 Loans: Commercial real estate 326,670 % 3,607 290,608 % 3,215 Residential real estate 44,600 % 438 38,665 % 386 Home equity loans 62,457 % 580 57,042 % 507 Commercial and industrial 112,393 % 1,185 128,940 % 1,309 Indirect lease financing 9,927 % 218 8,921 % 200 Consumer loans 4,367 % 57 3,888 % 52 Tax-exempt loans 40,347 % 375 45,702 % 450 Total loans, net of unearned income* 600,761 % 6,460 573,766 % 6,119 Other earning assets 28,900 % 42 14,677 % 16 Total earning assets 971,793 % 8,596 927,951 % 8,180 Cash and due from banks 14,197 11,704 Allowance for loan losses ) ) Other assets 28,673 29,378 Total assets $ 1,007,036 $ 961,077 Liabilities and Shareholders' Equity Interest-bearing deposits: Interest-bearing demand $ 153,457 % $ 87 $ 134,941 % $ 75 Municipals 86,770 % 76 91,989 % 79 Money market 69,558 % 47 65,287 % 38 Savings 230,086 % 229 216,598 % 200 Time 133,832 % 371 144,263 % 389 Time of $100,000 or more 94,052 % 319 92,694 % 295 Total interest-bearing deposits 767,755 % 1,129 745,772 % 1,076 Short-term borrowings 38,208 % 36 30,378 % 28 Total interest-bearing liabilities 805,963 % 1,165 776,150 % 1,104 Non-interest-bearing deposits 103,624 93,814 Other liabilities 3,761 3,310 Shareholders' equity 93,688 87,803 Total liabilities and shareholders' equity $ 1,007,036 $ 961,077 Net interest rate spread % % Margin/net interest income % $ 7,431 % $ 7,076 Tax-exempt securities and loans were adjusted to a tax-equivalent basis and are based on the marginal Federal corporate tax rate of 34 percent. Non-accrual loans and investment securities are included in earning assets. * Includes loans held-for-sale 51 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Average Balances, Rate, and Interest Income and Expense Summary ( Tax-Equivalent Basis ) Six Months Ended June 30, 2016 June 30, 2015 Average Average Average Average Balance Rate Interest Balance Rate Interest Assets Trading securities $ 3,883 % $ 106 $ 4,160 % $ 124 Investment securities (AFS & HTM): U.S. Government agencies 55,290 % 508 50,461 % 407 State and municipal 74,705 % 1,523 69,388 % 1,452 Mortgage-backed and CMOs 196,511 % 1,963 212,151 % 2,066 Pooled trust preferred securities 3,250 % 3 3,518 % 6 Corporate debt securities 8,634 % 77 6,008 % 34 Equities 7,507 % 130 7,075 % 111 Total investment securities 345,897 % 4,204 348,601 % 4,076 Loans: Commercial real estate 325,929 % 7,209 287,807 % 6,433 Residential real estate 43,862 % 852 37,861 % 772 Home equity loans 62,262 % 1,166 57,217 % 1,019 Commercial and industrial 113,858 % 2,386 124,615 % 2,531 Indirect lease financing 10,168 % 458 8,382 % 379 Consumer loans 4,376 % 115 4,009 % 108 Tax-exempt loans 40,330 % 757 46,130 % 916 Total loans, net of unearned income* 600,785 % 12,943 566,021 % 12,158 Other earning assets 19,687 % 59 14,623 % 74 Total earning assets 970,252 % 17,312 933,405 % 16,432 Cash and due from banks 12,818 11,259 Allowance for loan losses ) ) Other assets 28,661 29,565 Total assets $ 1,004,113 $ 966,204 Liabilities and Shareholders' Equity Interest-bearing deposits: Interest-bearing demand $ 149,242 % $ 157 $ 132,182 % $ 145 Municipals 90,878 % 158 104,478 % 175 Money market 69,844 % 94 62,489 % 74 Savings 227,579 % 455 215,371 % 396 Time 134,251 % 744 146,006 % 785 Time of $100,000 or more 93,728 % 637 92,673 % 590 Total interest-bearing deposits 765,522 % 2,245 753,199 % 2,165 Short-term borrowings 40,638 % 79 32,127 % 59 Total interest-bearing liabilities 806,160 % 2,324 785,326 % 2,224 Non-interest-bearing deposits 101,287 90,332 Other liabilities 3,696 3,317 Shareholders' equity 92,970 87,229 Total liabilities and shareholders' equity $ 1,004,113 $ 966,204 Net interest rate spread % % Margin/net interest income % $ 14,988 % $ 14,208 Tax-exempt securities and loans were adjusted to a tax-equivalent basis and are based on the marginal Federal corporate tax rate of 34 percent. Non-accrual loans and investment securities are included in earning assets. * Includes loans held-for-sale 52 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Rate/Volume Analysis. The following table shows the fully taxable equivalent effect of changes in volumes and rates on interest income and interest expense. Changes in net interest income that could not be specifically identified as either a rate or volume change were allocated to changes in volume. Three Months Ended Six Months Ended June 30, 2016 compared June 30, 2016 compared to June 30, 2015 to June 30, 2015 Total Due to change in: Total Due to change in: Change Volume Rate Change Volume Rate Interest income: Trading securities $ ) $ (3 ) $ ) $ ) $ (9 ) $ (9 ) Investment securities (AFS & HTM): U.S. Government agencies 66 36 30 101 38 63 State and municipal 26 50 ) 71 112 ) Mortgage-backed and CMOs ) ) 13 ) ) 49 Pooled trust preferred securities (3 ) - (3 ) (3 ) - (3 ) Corporate debt securities 23 6 17 43 15 28 Equities 3 2 1 19 7 12 Total Investment securities (AFS & HTM) 64 30 34 128 20 108 Loans: Commercial real estate 392 389 3 776 873 ) Residential real estate 52 59 (7 ) 80 122 ) Home equity loans 73 46 27 147 93 54 Commercial and industrial ) ) 48 ) ) 66 Indirect lease financing 18 24 (6 ) 79 80 (1 ) Consumer loans 5 7 (2 ) 7 11 (4 ) Tax-exempt loans ) Total Loans 341 299 42 785 855 ) Other earning assets 26 16 10 ) 26 ) Total interest income 416 342 74 880 892 ) Interest expense: Interest-bearing deposits: Interest-bearing demand 12 10 2 12 19 (7 ) Municipals (3 ) (5 ) 2 ) ) 5 Money market 9 3 6 20 9 11 Savings 29 12 17 59 24 35 Time ) ) 10 ) ) 20 Time of $100,000 or more 24 4 20 47 9 38 Total interest-bearing deposits 53 (4 ) 57 80 ) 102 Short-term borrowings 8 7 1 20 16 4 Total interest expense 61 3 58 100 (6 ) 106 Net interest income $ 355 $ 339 $ 16 $ 780 $ 898 $ ) Net Interest Income and Net Interest Margin – quarter to quarter comparison Net interest income for the quarter ended June 30, 2016totaled $7,019,000, an increase of $377,000, or 5.7%, over the same period in 2015. When compared to the first quarter of 2016, net interest income decreased $102,000 from the $7,121,000 reported. 53 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Average earning assets for the second quarter 2016 were $971,793,000, an increase of $43,842,000 for the quarter, compared with the same period in 2015. Average loans increased $26,995,000, or 4.7%, for the quarter and average investment securities increased $2,624,000 over the comparable period of 2015. Growth in the loan portfolio mitigates the impact of the low rate environment on net interest income and the net interest margin as loans generally earn a higher yield than investment securities. Average loans as a percent of average earning assets grew to 61.9% for the six months ended June 30, 2016 compared to 60.6% for the same period in 2015. On the funding side, average deposits increased $31,793,000, or 3.8%, for second quarter and $23,278,000, or 2.8%, for the six months, compared to the same periods in 2015. Customers continue to reinvest funds into non-time deposits, as the yield on time deposits remains low and customers prefer to keep their funds liquid to capitalize on rising rates. Average short-term borrowings, which consist primarily of commercial repurchase agreements, increased $7,830,000 for the second quarter 2016 compared to the second quarter 2015. The low interest rate environment and loan rate competition continues to exert pressure on asset yields and the net interest margin as longer term assets reprice to lower interest rate levels while funding costs are near their implied floors. The net interest margin for the second quarter 2016 was 3.08% compared to 3.06% for same period in 2015 and 3.14% reported for the first quarter of 2016. The Rate-Volume Analysis tables, as presented on a tax-equivalent basis, highlight the impact of changing rates and volumes on interest income and interest expense. Total interest income on a tax-equivalent basis increased $416,000, or 5.1%, to $8,596,000 for the second quarter of 2016; total interest expense increased 5.5% to $1,165,000. Growth in earning assets and improved yields contributed to the increase in interest income. All categories of interest-bearing deposits experienced higher rates in the second quarter 2016 compared to second quarter 2015, due to the increase in balances in tiered-pricing accounts and a five basis point rate increase to the eSavings product in late 2015. The yield on earning assets on a tax-equivalent basis improved two basis points from 3.54% for the second quarter of 2015, to 3.56% for the second quarter of 2016 and declined six basis points from the 3.62% reported for the first quarter of 2016. The rate paid on interest-bearing liabilities increased one basis point to 0.58% for the second quarter of 2016 compared to the same period in 2015 and remained equal to the funding rate reported for the quarter ended March 31, 2016. Interest income on investment securities (trading, available-for-sale and held-to-maturity) increased $49,000 when comparing the quarters ended June 30, 2016 and 2015, primarily as a result of a four basis point increase in average yield. The average yield on the investment portfolio was 2.45% for the second quarter of 2016 compared with 2.41% for the second quarter of 2015. The yield on the investment portfolio improved largely due to the increase in average balances of U.S. Government agency and municipal bonds, which have both longer maturities and higher rates compared to amortizing Government Agencies and mortgage-backed securities. The current market has provided little opportunity to invest the cash flow from calls and prepayments in the portfolio in bonds with better yields than the securities being called and repaid. During the first six months of 2016, the cash flows from calls and principal and interest payments on mortgage backed securities funded seasonal deposit withdrawals by municipalities. Income on Government agency securities increased $66,000, as the $8,837,000, or 19.8%, increase in average balances increased interest income by $36,000. This sector experienced a 22 basis point increase in the yield from 1.62% for the second quarter of 2015 to 1.84% for the same period in 2016 and contributed an additional $30,000. Interest income on tax-exempt municipal securities increased $26,000 with the increased volume contributing $50,000 of the total increase. The yield on the municipal portfolio was 4.05% for the second quarter 2016 compared to 4.18% for same period in 2015. QNB had purchased many municipal securities when rates were significantly higher. Many of these bonds have either reached maturity or their call dates and are being replaced with municipal bonds with lower yields. Typically QNB purchased municipal bonds with 10-15 year maturities; however, given the current rate environment has shortened the maturity range to between 7-10 years with call dates between 2-5 years. The yield on this portfolio is expected to continue to decline as additional higher yielding municipal bonds are expected to be called or mature during 2016. The current yield on replacement bonds is well below the yield of the bonds being called or maturing. 54 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Interest income on mortgage-backed securities and CMOs decreased $51,000 with an increase in average yield mitigating the impact of lower average balances. Average balances decreased $12,853,000, or 6.3%, to $192,598,000 when comparing the two periods and contributed a $64,000 decrease in income. The yield on the mortgage-backed and CMO portfolio increased three basis points from 1.96% for the second quarter of 2015 to 1.99% for the second quarter of 2016, resulting in a $13,000 increase in interest income. This portfolio generally provides higher yields relative to agency bonds and also provides monthly cash flow which can be used for liquidity purposes or can be reinvested when interest rates eventually increase. With the historically low interest rate environment, mortgage refinancing activity over the past three years was significant resulting in an increase in prepayments on these securities. Since most of these securities were purchased at a premium, prepayments result in a shorter amortization period of this premium and therefore a reduction in income. Income on loans increased $341,000 to $6,460,000 when comparing the second quarters of 2016 and 2015, with a 4.7% growth in average balances contributing $299,000. The yield on the loan portfolio improved four basis points to 4.32% and contributed $42,000 when comparing the same periods. As a result of the interest rate environment and competitive pressures, new loans are being originated at lower rates, variable rate loans are repricing lower and many customers with fixed rates are requesting modifications for lower rates. The largest category of the loan portfolio is commercial real estate loans. This category of loans includes commercial purpose loans secured by either commercial properties such as office buildings, factories, warehouses, medical facilities and retail establishments, or residential real estate, usually the residence of the business owner. The category also includes construction and land development loans. Income on commercial real estate loans increased $392,000 due to the 12.4% increase in average balances. Average balances increased $36,062,000, to $326,670,000 for the quarter ended June 30, 2016 compared with the same quarter in 2015. The yield on commercial real estate loans was 4.44% for both periods. Income on commercial and industrial loans, the second largest category, decreased $124,000 as average commercial and industrial loan balances decreased $16,547,000, or 12.8%, to $112,393,000 for the second quarter of 2016 resulting a $172,000 decrease in income. The average yield on these loans increased 17 basis points to 4.24% resulting in an increase in income of $48,000. Many of the loans in this category are indexed to the prime interest rate, which increased by one quarter of one percent in late December 2015. Tax-exempt loan income was $375,000 for the second quarter of 2016, a decrease of $75,000 from the same period in 2015. With the decline in market interest rates many municipalities have refinanced existing debt or taken on new debt. While QNB has been successful in winning some of these bids, average balances have decreased $5,355,000, or 11.7%, to $40,347,000 for the second quarter of 2016, resulting in a decrease of $54,000 in income. The rate renegotiation or bidding on these loans has resulted in a $21,000 decline in interest income as the average yield on the tax-exempt loan portfolio declined from 3.95% for the second quarter of 2015 to 3.74% for the second quarter of 2016. QNB desires to become the “local consumer lender of choice” and to affect this QNB focused its retail lending efforts, adding new product offerings and increasing marketing and promotion. The positive impact of this focus has been year-over-year growth in balances in all three categories of retail lending: residential mortgage, home equity and consumer loans. Average residential mortgage loans secured by first lien 1-4 family residential mortgages increased by $5,935,000, or 15.4%, to $44,600,000 for the second quarter of 2016 compared to the same period in 2015. Over this same timeframe, the average yield on the portfolio declined by six basis points to 3.93% for the second quarter of 2016. The net result was an increase in interest income of $52,000. Average home equity loans increased $5,415,000, or 9.5%, to $62,457,000 while the average yield increased 18 basis points to 3.74% resulting in an increase in interest income of $73,000. Average consumer loans increased $479,000, or 12.3%, to $4,367,000 while the yield on the portfolio decreased 21 basis points to 5.21% for the second quarter of 2016 resulting in a $5,000 increase in interest income. 55 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS For the most part, earning assets are funded by deposits, which increased 3.8% when comparing the second quarters of 2016 and 2015. Interest expense on total deposits and borrowed funds increased $53,000 and $8,000, respectively, when comparing the two quarters. The rate paid on interest-bearing deposits increased one basis point comparing the second quarters of 2016 and 2015. Deposit rates may continue to increase as short-term interest rates begin to increase and competition for deposits increases. The growth in average deposits continues to be centered in accounts with greater liquidity, such as non-interest and interest-bearing demand, money market, and savings deposits. Average non-interest-bearing demand accounts increased $9,810,000, or 10.5%, to $103,624,000 for the second quarter of 2016. QNB has been successful in increasing business checking accounts as average balances in these accounts have increased by $7,990,000, or 10.6%, when comparing the quarters. Average interest-bearing demand accounts increased $18,516,000, or 13.7%, to $153,457,000 for the second quarter of 2016. Interest expense on interest-bearing demand accounts increased $12,000 to $87,000 for the same period, as the average rate paid increased by one basis point to 0.23% for the second quarter of 2016. Included in this category is QNB-Rewards checking, a higher-rate checking account product that pays 1.00% on balances up to $25,000 and 0.25% for balances over $25,000. In order to receive the high rate a customer must receive an electronic statement, have one direct deposit or other ACH transaction and have at least 12 check card purchase transactions post and clear per statement cycle. For the second quarter of 2016, the average balance in this product was $45,528,000 and the related interest expense was $71,000 for an average yield of 0.63%. In comparison, the average balance of the QNB-Rewards accounts for the second quarter of 2015 was $41,406,000 with a related interest expense of $62,000 and an average rate paid of 0.60%. This product also generates fee income through the use of the check card. The average balance of other interest-bearing demand accounts included in this category increased from $93,535,000 for the second quarter of 2015 to $107,929,000 for the second quarter of 2016. The average rate paid on these balances was 0.06% for both periods. Interest expense on municipal interest-bearing demand accounts decreased $3,000 to $76,000 for the second quarter of 2016. The average balance of municipal interest-bearing demand accounts decreased $5,219,000, or 5.7%, to $86,770,000, with the average interest rate paid on these accounts increasing slightly to 0.35% for the second quarter of 2016. The decrease in balances in 2016 may be attributable to school districts’ need for funds, as state funding has been delayed due to the state budget impasse. Many of these accounts are indexed to the Federal funds rate with rate floors between 0.25% and 0.50%, therefore the increase in the Federal funds rate by one quarter of one percent in late December 2015 had minimal effect on the yield of these deposits. These deposits are seasonal in nature and are received during the third quarter as tax receipts are collected and are withdrawn over the course of the next year. It is anticipated that these balances will increase during the third quarter of 2016. Average money market accounts increased $4,271,000, or 6.5%, to $69,558,000 for the second quarter of 2016 compared with the same period in 2015. Interest expense on money market accounts increased $9,000 to $47,000 and the average interest rate paid on money market accounts increased from 0.24% for the second quarter of 2015 to 0.27% for the second quarter of 2016. The majority of balances in this category are in a product that pays a tiered rate based on account balances. Interest expense on savings accounts increased $29,000 when comparing the second quarter of 2016 to the second quarter of 2015, and the average rate increased three basis points to 0.40% when comparing both periods. When comparing these same periods average savings accounts increased $13,488,000, or 6.2%, to $230,086,000 for the second quarter of 2016 with both the statement savings and e-Savings products accounting for the growth in savings balances. QNB’s online e-Savings product is the largest category of savings deposits, with average balances for the second quarter of 2016 of $167,987,000. This product has grown successfully since its introduction in the second quarter of 2009. The average yield paid on these accounts was 0.50% for the second quarter of 2016 and 0.46% for the same period in 2015. Traditional statement savings accounts, passbook savings and club accounts are also included in the savings category and average balances in these types of savings accounts increased $6,454,000, or 11.6%, when comparing the second quarter 2016 average to the same 2015 quarter. 56 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Total interest expense on time deposits increased $6,000 to $690,000 for the second quarter of 2016. Average total time deposits decreased by $9,073,000 to $227,884,000 for the second quarter of 2016. Similar to fixed-rate loans and investment securities, time deposits reprice over time and, therefore, have less of an immediate impact on costs in either a rising or falling rate environment. Unlike loans and investment securities, however, the maturity and repricing characteristics of time deposits tend to be shorter. The average rate paid on time deposits increased six basis points from 1.16% to 1.22% when comparing the second quarter of 2015 to the same period in 2016. Approximately $88,476,000, or 38.7%, of time deposits at June 30, 2016 will mature over the next 12 months. The average rate paid on these time deposits is approximately 0.77%. The yield on the time deposit portfolio may change slightly in the next quarter as short-term time deposits reprice. However, given the short-term nature of these deposits interest expense could increase if short-term time deposit rates were to increase suddenly or if customers select higher paying longer-term time deposits. Short-term borrowings are comprised of sweep accounts structured as repurchase agreements with our commercial customers. Interest expense on short-term borrowings increased $8,000 for the second quarter of 2016 to $36,000 when compared to the same period in 2015. When comparing these same periods average balances increased from $30,378,000 to $38,208,000 while the average rate paid increased two basis points to 0.38%. Six Month Comparison For the six month period ended June 30, 2016 net interest income was $14,140,000, an increase of $811,000, or 6.1%, higher than the $13,329,000 reported for the first half of 2015. For the six month period ending June 30, 2016 average earning assets increased $36,847,000, or 3.9%, to $970,252,000, with average loans increasing 6.1% and average investment securities decreasing by $2,981,000. Average total deposits increased $23,278,000, or 2.8%, to $866,809,000 for the six-month period ended June 30, 2016 compared to the same period in 2015. The net interest margin on a tax-equivalent basis was 3.11% for the six-month period ended June 30, 2016, a four basis point increase from the same period in 2015. Total interest income on a tax-equivalent basis increased $880,000, or 5.4%, from $16,432,000 to $17,312,000, when comparing the six-month periods ended June 30, 2015 and June 30, 2016 as the additional interest income generated from the growth in earning assets combined with the impact of improved yields on some of those assets. Interest income increased $892,000 as a result of volume increases but declined $12,000 as a result of lower yields. The analysis of the six-month comparison periods is similar to what was described in the quarterly analysis. The yield on earning assets increased from 3.55% to 3.59% for the six-month periods with the yield on loans remaining unchanged at 4.33%. QNB continues to feel the on yields of historically low levels of interest rates over the past several years and competitive pressures on loan pricing. The yield on investments, including trading securities, increased eight basis points from 2.38% to 2.46% when comparing the six-month periods. Total interest expense increased $100,000 for the six-month period ended June 30, 2016 compared with the same period in 2015, attributable to the increase in deposits into higher-earning tiered money markets and interest-bearing DDA, as well as a five basis point increase in the eSavings rate in late 2015. The average rate paid on interest bearing deposits increased one basis point to 0.59% for the six month period ended June 30, 2016 versus the first half of 2015. 57 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS PROVISION FOR LOAN LOSSES AND ALLOWANCE FOR LOAN LOSSES The provision for loan losses represents management's determination of the amount necessary to be charged to operations to bring the allowance for loan losses to a level that represents management’s best estimate of the known and inherent losses in the existing loan portfolio. Management believes that it uses the best information available to make determinations about the adequacy of the allowance and that it has established its existing allowance for loan losses in accordance with U.S. generally accepted accounting principles (GAAP). The determination of an appropriate level for the allowance for loan losses is based upon an analysis of the risks inherent in QNB’s loan portfolio. Management, in determining the allowance for loan losses, makes significant estimates and assumptions. Since the allowance for loan losses is dependent, to a great extent, on conditions that may be beyond QNB’s control, it is at least reasonably possible that management’s estimates of the allowance for loan losses and actual results could differ. In addition, various regulatory agencies, as an integral part of their examination process, periodically review QNB’s allowance for losses on loans. Such agencies may require QNB to recognize changes to the allowance based on their judgments about information available to them at the time of their examination. Actual loan losses, net of recoveries, serve to reduce the allowance. Management closely monitors the quality of its loan portfolio and performs a quarterly analysis of the appropriateness of the allowance for loan losses. This analysis considers a number of relevant factors including: specific impairment reserves, historical loan loss experience, general economic conditions, levels of and trends in delinquent and non-performing loans, levels of classified loans, trends in the growth rate of loans and concentrations of credit. Based on this analysis, QNB recorded no provision for loan losses in the second quarter and $125,000 for the six months ended June 30, 2016, while a $60,000 provision was recorded in the same periods in 2015. QNB's allowance for loan losses of $7,550,000 represents 1.25% of loans receivable at June 30, 2016 compared to an allowance for loan losses of $7,554,000, or 1.23% of loans receivable, at December 31, 2015, and $7,655,000, or 1.32% of loans receivable at June 30, 2015. The allowance for loan losses at June 30, 2016 is at a level that QNB management believes is adequate as of that date based on its analysis of known and inherent losses in the portfolio. Net charge-offs were $6,000 for the second quarter of 2016. This compares with net loan charge-offs of $383,000 for the second quarter of 2015. For the six month periods ended June 30, 2016 and 2015 net loan charge-offs were $129,000 and $406,000, respectively. Non-performing assets of $12,583,000 at June 30, 2016 compares favorably with $13,372,000 as of December 31, 2015 and $15,019,000 as of June 30, 2015. Included in this classification are non-performing loans, other real estate owned (OREO) and repossessed assets, and non-accrual pooled trust preferred securities. Total non-performing loans, which represent loans on non-accrual status, loans past due 90 days or more and still accruing interest and restructured loans were $10,183,000, or 1.68% of loans receivable, at June 30, 2016 compared with $10,719,000, or 1.74% receivable, at December 31, 2015 and $12,090,000, or 2.09% of loans receivable, at June 30, 2015. In cases where there is a collateral shortfall on non-accrual loans, specific impairment reserves have been established based on updated collateral values even if the borrower continues to pay in accordance with the terms of the agreement. At June 30, 2016, $6,319,000, or approximately 73% of the loans classified as non-accrual are current or past due less than 30 days. In addition to the decline in total non-performing loans when comparing the second quarter of 2016 with the same quarter of the prior year, loans classified as substandard or doubtful, which include non-performing loans, also improved. At June 30, 2016 commercial loans rated substandard or doubtful totaled $23,476,000 a reduction of $5,885,000, or 20.0%, from the $29,361,000 reported as of June 30, 2015, and a decrease of $3,849,000, or 14.1%, from the $27,325,000 reported at December 31, 2015. 58 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS QNB had $65,000, $11,000, and $90,000 of loans past due 90 days or more and still accruing interest at June 30, 2016, December 31, 2015, and June 30, 2015, respectively, consisting of indirect lease financing balances. Total loans 30 days or more past due, which includes non-accrual loans by actual number of days delinquent, represented 0.65% of loans receivable at June 30, 2016 compared with 0.60% at December 31, 2015 and 0.61% at June 30, 2015. Troubled debt restructured loans, not classified as non-accrual loans or loans past due 90 days or more, were $1,433,000 at June 30, 2016 compared with $1,288,000 at December 31, 2015 and $2,177,000 at June 30, 2015. There were nine new troubled debt relationships and fourteen loans restructured since June 2015. QNB had no other real estate owned at June 30, 2016 or December 31, 2015, compared to three residential properties with a carrying value of $198,000 as of June 30, 2015. Non-accrual pooled trust preferred securities are carried at fair value of $2,400,000, $2,653,000, and $2,694,000 at June 30, 2016, December 31, 2015 and June 30, 2015, respectively. The decrease in the carrying value of these securities reflects a combination of payments received and a decrease in their fair value. A loan is considered impaired, based on current information and events, if it is probable that QNB will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and shortfalls on a case-by-case basis, taking into consideration all the circumstances surrounding the loan and the borrower, including length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan by loan basis for commercial loans and indirect lease financing loans by either the present value of expected future cash flows discounted at the loan’s effective interest rate or the fair value of the collateral, if the loan is collateral dependent. At June 30, 2016 and December 31, 2015, the recorded investment in loans for which impairment has been identified totaled $13,604,000 and $14,941,000 of which $10,839,000 and $12,414,000, respectively, required no specific allowance for loan loss. The recorded investment in impaired loans requiring an allowance for loan losses was $2,765,000 and $2,527,000 at June 30, 2016 and December 31, 2015, respectively. At June 30, 2016 and December 31, 2015, the related allowance for loan losses associated with these loans was $803,000 and $974,000, respectively. Most of the loans that have been identified as impaired are collateral-dependent. See Note 8 to the Notes to Consolidated Financial Statements for additional detail of impaired loans. 59 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following table shows detailed information and ratios pertaining to the Company’s loan and asset quality: June 30, December 31, June 30, 2016 2015 2015 Non-accrual loans $ 8,685 $ 9,420 $ 9,823 Loans past due 90 days or more and still accruing interest 65 11 90 Troubled debt restructured loans (not already included above) 1,433 1,288 2,177 Total non-performing loans 10,183 10,719 12,090 Other real estate owned and repossessed assets - - 235 Non-accrual investment securities 2,400 2,653 2,694 Total non-performing assets $ 12,583 $ 13,372 $ 15,019 Total loans (excluding loans held-for-sale): Average total loans (YTD) $ 600,601 $ 574,015 $ 565,584 Total loans 604,478 615,270 578,256 Allowance for loan losses 7,550 7,554 7,655 Allowance for loan losses to: Non-performing loans % % % Total loans (excluding held-for-sale) % % % Average total loans % % % Non-performing loans / total loans (excluding held-for-sale) % % % Non-performing assets / total assets % % % An analysis of loan charge-offs for the three and six months ended June 30, 2016 compared to 2015 is as follows: Three months ended June 30, Six months ended June 30, Net charge-offs $ 6 $ 383 $ 129 $ 406 Net charge-offs (annualized) to: Total loans (excluding held-for-sale) % Average total loans (excluding held-for-sale) % Allowance for loan losses % 60 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS NON-INTEREST INCOME Non-Interest Income Comparison Three months Change from Six months Change from ended June 30, prior year ended June 30, prior year Amount Percent Amount Percent Net gain on investment securities $ 15 $ 214 $ ) -93.0 % $ 334 $ 717 $ ) -53.4 % Net (loss) gain on trading activity 52 ) 86 % 86 ) 105 % Fees for services to customers 397 404 (7 ) -1.7 % 780 806 ) -3.2 % ATM and debit card 422 394 28 % 810 756 54 % Retail brokerage and advisory income 126 204 ) -38.2 % 296 377 ) -21.5 % Bank-owned life insurance 73 72 1 % 144 142 2 % Merchant income 83 81 2 % 156 151 5 % Net gain on sale of loans 71 119 ) -40.3 % 120 182 ) -34.1 % Other 135 145 ) -6.9 % 224 164 60 % Total $ 1,374 $ 1,599 $ ) -14.1 % $ 2,950 $ 3,276 $ ) -10.0 % Quarter to Quarter Comparison Total non-interest income for the second quarter of 2016 was $1,374,000, a decrease of $225,000, compared to $1,599,000 for the second quarter of 2015. Excluding net gains on investment securities, trading activities and sale of loans for both periods, total non-interest income was $1,236,000 and $1,300,000, respectively, a decrease of $64,000, or 4.9%. Net gains on investment securities declined $199,000, or 93.0%, from $214,000 in second quarter 2015 to $15,000 in second quarter 2016. During the second quarter of 2016, QNB recorded $122,000 of other-than-temporary impairment charges for an equity security, resulting from of a prolonged decline in its fair value and gains on securities sales declined $77,000 compared to the 2015 second quarter. There were no OTTI charges taken in the same period in 2015. Retail brokerage and advisory fees declined $78,000, or 38.2%, to $126,000 for the second quarter 2016 compared to the same period in 2015. Fees for services to customers decreased $7,000, or 1.7%, from $404,000 for the 2015 second quarter to $397,000 for the 2016 quarter, due primarily to a decrease in net overdraft income and the elimination of an ATM network service charge in September 2015. QNB originates residential mortgage loans for sale in the secondary market. Net gains on sale of loans decreased $48,000, or 40.3%, from $119,000 during the second quarter of 2015 to $71,000 during the second quarter 2016 due to a decline in residential mortgage activity. These reductions in fee income were offset in part by a $28,000, or 7.1%, increase in ATM and debit card income to $422,000 for the second quarter 2016, due to increases in card-based transactions and expansion of checking account households. The net gain from trading activity of $52,000 for the second quarter of 2016 increased $86,000 compared to the net loss of $34,000 for the second quarter of 2015. Six-Month Comparison Total non-interest income for the six month periods ended June 30, 2016 and 2015 was $2,950,000 and $3,276,000, respectively, a decrease of $326,000, or 10.0%. Excluding net gains on investment securities, trading activities and loans for both periods total non-interest income was $2,410,000 and $2,396,000, an increase of $14,000. Net investment securities gains decreased $383,000, or 53.4%, to $334,000 for the six months ended June 30, 2016 compared to $717,000 for the comparable six months in 2015. During the first half of 2016, QNB recorded $192,000 of other-than-temporary impairment charges in two equity securities, as a result of a prolonged decline in their fair values. There were no OTTI charges taken in the first half of 2015. Gains on sales of securities were $526,000 in the 2016 period versus $717,000 in the 2015 period. 61 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Fees for services to customers decreased $26,000 in the first six months of 2016 compared to 2015. Overdraft income net of waived charges, representing approximately 73% of total fees for services to customers during the second half of 2016, decreased by $24,000. The decrease in overdraft income reflects a decrease in the volume of overdrafts. This decrease was offset by a $54,000, or 7.1%, increase in ATM and debit card income to $810,000 due to increased purchases by cardholders during the period. Although assets under management grew $16,000,000 to $86,000,000 at June 30, 2016, retail brokerage and advisory income was $296,000 for the first half of 2016 compared to $377,000 for the first half of 2015, a decrease of $81,000, or 21.5%. Net gains on the sale of loans decreased $62,000, or 34.1%, when comparing the six months ended June 30, 2016 to the same period in 2015. Proceeds from the sale of residential mortgages were $3,556,000 and $6,487,000 for the six-month periods ended June 30, 2016 and 2015, respectively. Other non-interest income increased $60,000, or 36.6%, when comparing the six-month periods ended June 30, 2016 and 2015, due to net losses on the sale of OREO and repossessed assets recorded in 2015, which did not recur in 2016. NON-INTEREST EXPENSE Non-Interest Expense Comparison Three months Change from Six months Change from ended June 30, prior year ended June 30, prior year Amount Percent Amount Percent Salaries and employee benefits $ 2,988 $ 3,053 $ ) -2.1 % $ 6,042 $ 6,049 $ (7 ) -0.1 % Net occupancy 426 455 ) -6.4 % 867 909 ) -4.6 % Furniture and equipment 440 432 8 % 865 861 4 % Marketing 265 212 53 % 461 422 39 % Third-party services 403 445 ) -9.4 % 806 846 ) -4.7 % Telephone, postage and supplies 174 175 (1 ) -0.6 % 360 369 (9 ) -2.4 % State taxes 141 173 ) -18.5 % 321 347 ) -7.5 % FDIC insurance premiums 157 150 7 % 327 317 10 % Other 599 569 30 % 1,063 1,071 (8 ) -0.7 % Total $ 5,593 $ 5,664 $ ) -1.3 % $ 11,112 $ 11,191 $ ) -0.7 % Quarter to Quarter Comparison Total non-interest expense was $5,593,000 for the second quarter of 2016, a decrease of $71,000, or 1.3%, compared to the second quarter of 2015. Salaries and benefits comprise the largest component of non-interest expense. QNB monitors, through the use of various surveys, the competitive salary and benefit information in its markets and makes adjustments when appropriate. Salaries and benefits expense for the second quarter of 2016 were $2,988,000, a decrease of $65,000, or 2.1%, from the $3,053,000 reported in the second quarter of 2015. Net occupancy costs also decreased $29,000, or 6.4%, primarily due to decreased utilities and rent expenses. Marketing expense increased $53,000, or 25.0%, to $265,000 for the three month period ended June 30, 2016. This increase was due to a $50,000 charitable donation, which resulted in QNB receiving a shares tax credit. 62 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Third party services are comprised of professional services, including legal, accounting, auditing and consulting services, as well as fees paid to outside vendors for support services of day-to-day operations. These support services include correspondent banking services, statement printing and mailing, investment security safekeeping and supply management services. Third party services expense decreased $42,000, or 9.4%, to $403,000 for the three months ended June 30, 2016 when compared to the same period in 2015, attributable primarily to a decrease in third party IT services. FDIC insurance premium expense increased $7,000, or 4.7%, to $157,000, when comparing the three months ended June 30, 2016 to the same period in 2015, attributable to the growth in deposits. State tax expense represents the accrual of the Pennsylvania shares tax, which is based on the equity of the Bank, Pennsylvania sales and use tax and the Pennsylvania capital stock tax. State tax expense was $141,000 for the second quarter of 2016, a decrease of $32,000 compared to the same period in 2015. Year-to-date accrued shares tax was adjusted during the second quarter 2016 for a $37,500 shares tax credit related to a charitable donation. Other non-interest expense increased $30,000, or 5.3%, to $599,000 for the second quarter of 2016. Six-Month Comparison Total non-interest expense was $11,112,000 for the six-month period ended June 30, 2016, a decrease of $79,000 compared to the first half of 2015. Salaries and benefits expense decreased $7,000 to $6,042,000 for the six months ended June 30, 2016 compared to the same period in 2015. Salary expense decreased $48,000 during the period to $4,724,000 while benefits expense increased $41,000, to $1,318,000, related to medical premiums expenses and increased state unemployment expenses. Net occupancy decreased $42,000, or 4.6% to $867,000, for the same reasons described in the quarter comparison. Marketing expense increased $39,000, or 9.2%, to $461,000 for the six months ended June 30, 2016 for the same reason noted for the quarter. State tax expense was $321,000 for the first half of 2016, a decrease of $26,000 compared to the same period in 2015 due to the increase in the Bank’s equity capital for the period, offset by the tax credit described in the quarter comparison. Third party services expense decreased $40,000, or 4.7%, to $806,000 for the six months ended June 30, 2016 when compared to the same period in 2015. Other non-interest expense decreased $8,000 for the first half of 2016. INCOME TAXES QNB utilizes an asset and liability approach for financial accounting and reporting of income taxes. As of June 30, 2016, QNB’s net deferred tax asset was $1,891,000. The primary components of deferred taxes are deferred tax assets of $2,567,000 relating to the allowance for loan losses, $519,000 related to non-accrual interest income, $99,000 generated by OTTI charges on equity securities and $392,000 related to OTTI charges on pooled trust preferred securities, offset by $1,584,000 in deferred tax liabilities related to unrealized gains on available for sale securities. As of December 31, 2015, QNB’s net deferred tax asset was $3,673,000. The primary difference in the balance of net deferred tax assets when comparing June 30, 2016 to December 31, 2015 is the increase in deferred tax liability due to increased unrealized gains on available for sale securities. 63 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The realizability of deferred tax assets is dependent upon a variety of factors, including the generation of future taxable income, the existence of taxes paid and recoverable, the reversal of deferred tax liabilities and tax planning strategies. Based upon these and other factors, management believes it is more likely than not that QNB will realize the benefits of these remaining deferred tax assets. Applicable income tax expense was $702,000 for the quarter and $1,490,000 for the six months ended June 30, 2016 compared to $583,000 and $1,284,000 for the same periods in 2015. The effective tax rate for the second quarter and year-to-date 2016 was 25.1% and 25.5%, compared with 23.2% and 24.0% for the same periods in 2015, respectively. This increase in effective tax rate in 2016 is due to the decreased proportion of tax-free income to total income, primarily municipal securities interest income, and increased state income taxes due to the depletion of a net loss carryforward at QNB Corp. in 2015. FINANCIAL CONDITION ANALYSIS Financial service organizations are challenged to demonstrate they can generate sustainable and consistent earnings growth in a dynamic operating environment. While the economy continues to improve, loan fundings remained lower than expected in the first half of 2016. The low level of interest rates and the extreme rate competition for quality loans is anticipated to continue through 2016. It is also anticipated that the rate competition for attracting and retaining deposits may increase in 2016 and into 2017 as short-term interest rates increase, which could result in a lower net interest margin and a decline in net interest income. QNB’s primary business is accepting deposits and making loans to meet the credit needs of the communities it serves. Loans are the most significant component of earning assets and growth in loans to small businesses and residents of these communities has been a primary focus of QNB. Inherent within the lending function is the evaluation and acceptance of credit risk and interest rate risk. QNB manages credit risk associated with its lending activities through portfolio diversification, underwriting policies and procedures and loan monitoring practices. QNB is committed to make credit available to its customers. Total assets at June 30, 2016 were $1,030,238,000 compared with $1,020,936,000 at December 31, 2015. Cash and cash equivalents increased $40,958,000 from $16,991,000 at December 31, 2015 to $57,949,000 at June 30, 2016, due in part to growth in deposit balances and delayed fundings for loan commitments, primarily commercial real estate projects granted in 2015 and 2016. The decline in total investment securities of $18,392,000 also contributed to the increase in cash at quarter-end. Loans receivable declined $10,792,000 to $604,478,000 at June 30, 2016, compared to December 31, 2015, primarily due to a decline in commercial loan balances of $13,285,000. In addition to delayed loan fundings, QNB experienced large balance paydowns due to increased rate competition and sale of a commercial customer’s business and reduction of commercial credit lines. Retail loan balances grew $2,431,000 to $116,934,000, when comparing June 30, 2016 to December 31, 2015. The Bank had several successful home equity loan promotions over the past year and has received a strong response to the product offering. Total investment securities, including trading securities, available-for-sale securities and held-to-maturity securities were $347,859,000 at June 30, 2016 and $366,251,000 at December 31, 2015. Despite the overall decline in investment securities balances since year end, the composition of the portfolio is essentially unchanged since December 31, 2015. The fixed-income securities portfolio represents a significant portion of QNB’s earning assets and is also a primary tool in liquidity and asset/liability management. QNB actively manages its fixed income portfolio in an effort to take advantage of changes in the shape of the yield curve and changes in spread relationships in different sectors and for liquidity purposes. Management continually reviews strategies that will result in an increase in the yield or improvement in the structure of the investment portfolio, including monitoring credit and concentration risk in the portfolio. 64 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS QNB owns CDOs in the form of pooled trust preferred securities. These securities are comprised mainly of securities issued by banks or bank holding companies, and to a lesser degree, insurance companies. In most cases QNB owns the mezzanine tranches of these securities, with the exception of one that now represents the senior-most obligation of the trust. These securities are structured so that the senior and mezzanine tranches are protected from defaults by over-collateralization and cash flow default protection provided by subordinated tranches. QNB holds six of these securities with an amortized cost of $3,094,000 and a fair value of $2,400,000 at June 30, 2016. The company received principal and interest payments totaling $126,000 for the quarter and $197,000 year-to-date on three of these securities during 2016, which was recorded as a reduction to the amortized cost. There was no credit-related other-than-temporary impairment charge during the quarter or six months ended June 30, 2016 or 2015. It is possible that future calculations could require recording additional other-than-temporary impairment charges through earnings. For additional detail on these securities see Note 7 Investment Securities and Note 9 Fair Value Measurements and Disclosures. Total deposits increased $3,499,000 to $893,285,000 at June 30, 2016 compared to the December 31, 2015 balances. Non-interest bearing demand balances increased $19,107,000 to $117,650,000 at June 30, 2016, due primarily to business deposits. Interest-bearing demand balances decreased $31,067,000 to $243,858,000 from December 31, 2015 to June 30, 2016. This decrease is primarily attributable to municipal deposits which decreased $37,394,000. Municipal deposits can be volatile depending on the timing of deposits and withdrawals, and the cash flow needs of the school districts or municipalities. Money market and savings balances increased $2,591,000 and $11,871,000, respectively, to $69,763,000 and $233,641,000, respectively. Time deposits increased $997,000, from $227,376,000 at December 31, 2015 to $228,373,000 at June 30, 2016, as QNB offered an attractive five-year rate to lock in low-cost funding, in anticipation of an eventual increase in interest rates. It is anticipated that total deposits will increase during the third quarter as tax money is received by the local school districts during September, and then flow out for the subsequent twelve months as the schools use the funds for operations. These deposits provide incremental income as they are invested in short-term investment securities but will further reduce the net interest margin as the spread earned is significantly less than the current net interest margin. Short-term borrowings decreased slightly from $37,163,000 at December 31, 2015 to $36,693,000 at June 30, 2016. These balances are commercial sweep accounts which are also volatile based on businesses’ receipt and disbursement of funds. LIQUIDITY Liquidity represents an institution’s ability to generate cash or otherwise obtain funds at reasonable rates to satisfy demand for loans and deposit withdrawals. QNB attempts to manage its mix of cash and interest-bearing balances, Federal funds sold and investment securities in an attempt to match the volatility, seasonality, interest sensitivity and growth trends of its loans and deposits. The Company manages its liquidity risk by measuring and monitoring its liquidity sources and estimated funding needs. Liquidity is provided from asset sources through repayments and maturities of loans and investment securities. The portfolio of investment securities classified as available for sale and QNB's policy of selling certain residential mortgage originations in the secondary market also provide sources of liquidity. Core deposits and cash management repurchase agreements have historically been the most significant funding source for QNB. These deposits and repurchase agreements are generated from a base of consumers, businesses and public funds primarily located in the Company’s market area. Additional sources of liquidity are provided by the Bank’s membership in the FHLB. At June 30, 2016, the Bank had a maximum borrowing capacity with the FHLB of approximately $240,408,000. The maximum borrowing capacity changes as a function of qualifying collateral assets. QNB has no outstanding borrowings with the FHLB at June 30, 2016. In addition, the Bank maintains unsecured Federal funds lines with three correspondent banks totaling $41,000,000. At June 30, 2016, there were no outstanding borrowings under these lines. During the first quarter of 2016, QNB borrowed from the FHLB to fund short-term liquidity needs. Future availability under these lines is subject to the policies of the granting banks and may be withdrawn. 65 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Liquid sources of funds have increased $21,763,000, or 5.7%, since December 31, 2015. Total cash and cash equivalents, trading and available-for-sale investment securities and loans held-for-sale totaled $405,845,000 and $384,082,000 at June 30, 2016 and December 31, 2015, respectively, primarily due to increased cash provided by growth in deposits and declining loan and marketable securities. Management expects these liquid sources will be adequate to meet normal fluctuations in loan demand or deposit withdrawals. It is still anticipated that the investment portfolio will continue to provide sufficient liquidity, even in a rising rate environment, as municipal bonds and agency securities are called and as cash flow on mortgage-backed and CMO securities continues to be steady. In the event interest rates rise, the cash flow available from the investment portfolio could decrease. Approximately $160,631,000 and $197,149,000 of available-for-sale securities at June 30, 2016 and December 31, 2015, respectively, were pledged as collateral for repurchase agreements and deposits of public funds. The decrease in the amount of pledged securities corresponds with the decrease in municipal deposits from December 31, 2015 to June 30, 2016. As an additional source of liquidity, QNB is a member of the Certificate of Deposit Account Registry Services (CDARS) program offered by the Promontory Interfinancial Network, LLC. CDARS is a funding and liquidity management tool used by banks to access funds and manage their balance sheet. It enables financial institutions to provide customers with full FDIC insurance on time deposits over $250,000 that are placed in the program. QNB also has available Insured Cash Sweep (ICS), another program through Promontory Interfinancial Network, LLC, which is a product similar to CDARS, but one that provides liquidity like a money market or savings account. CAPITAL ADEQUACY A strong capital position is fundamental to support continued growth and profitability and to serve the needs of depositors. QNB's shareholders' equity at June 30, 2016 was $97,207,000, or 9.44% of total assets, compared to shareholders' equity of $90,443,000, or 8.86% of total assets, at December 31, 2015. Shareholders’ equity at June 30, 2016 and December 31, 2015 included a positive adjustment of $3,074,000 and a negative adjustment $546,000, respectively, related to unrealized holding gains and losses, net of taxes, on investment securities available-for-sale. Without these adjustments, shareholders' equity to total assets would have been 9.16% and 8.91% at June 30, 2016 and December 31, 2015, respectively. Average shareholders' equity and average total assets were $92,970,000 and $1,004,113,000 for the first six months of 2016, an increase of 4.9% and 1.6%, respectively, from the averages for the year ended December 31, 2015. The ratio of average total equity to average total assets was 9.26% for the six months of 2016 compared to 8.97% for all of 2015. Retained earnings at June 30, 2016 were impacted by six months of net income of $4,363,000 partially offset by cash dividends declared and paid of $2,027,000 for the same period. QNB offers a Dividend Reinvestment and Stock Purchase Plan (the “Plan”) to provide participants a convenient and economical method for investing cash dividends paid on the Company’s common stock in additional shares at a discount. The Plan also allows participants to make additional cash purchases of stock at a discount. Stock purchases under the Plan contributed $477,000 and $453,000 to capital during the first six months of 2016 and 2015, respectively. 66 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The Board of Directors has authorized the repurchase of up to 100,000 shares of its common stock in open market or privately negotiated transactions. The repurchase authorization does not bear a termination date. As of June 30, 2016, 57,883 shares were repurchased under this authorization at an average price of $16.97 and a total cost of $982,000. There have been no additional shares repurchased under the plan since the first quarter of 2009. QNB and the Bank are subject to various regulatory capital requirements as issued by Federal regulatory authorities. Regulatory capital is defined in terms of Tier 1 capital and Tier 2. Risk-based capital ratios are expressed as a percentage of risk-weighted assets. Risk-weighted assets are determined by assigning various weights to all assets and off-balance sheet arrangements, such as letters of credit and loan commitments, based on associated risk. The final rules implementing the Basel Committee on Banking Supervision’s capital guidelines for U.S. banks (“Basel III”) became effective for QNB on January 1, 2015, with full compliance with all the of final rule’s requirements phased in over a multi-year schedule, to be fully phased-in by January 1, 2019. Under the final rules, minimum requirements increased for both the quantity and quality of capital. The rules included a new common equity Tier 1 capital to risk-weighted assets minimum ratio of 4.5%, raised the minimum ratio of Tier 1 capital to risk-weighted assets from 4.0% to 6.0%, required a minimum ratio of Total Capital to risk-weighted assets of 8.0%, and required a minimum Tier 1 leverage ratio of 4.0%. A new capital conservation buffer, comprised of common equity Tier 1 capital, is also established above the regulatory minimum capital requirements. This capital conservation buffer was phased in beginning January 1, 2016, at 0.625% of risk-weighted assets and will increase each subsequent year by an additional 0.625% until reaching its final level of 2.5% on January 1, 2019. Strict eligibility criteria for regulatory capital instruments were also implemented. The final rules also revised the definition and calculation of Tier 1 capital, Total Capital, and risk-weighted assets. QNB continues to monitor the effect of these new rules on the business, operations and capital levels of the Company and the Bank. As of June 30, 2016, the capital levels for QNB and the Bank remained characterized as “well-capitalized” under the new rules. 67 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following table sets forth consolidated information for QNB Corp.: June 30, December 31, Capital Analysis 2016 2015 Regulatory Capital Shareholders' equity $ 97,207 $ 90,443 Net unrealized securities (gains) losses, net of tax ) 546 Net unrealized losses on available-for-sale equity securities, net of tax - ) Disallowed goodwill and other intangible assets (5 ) (3 ) Common equity tier I capital 94,128 90,819 Tier I capital 94,128 90,819 Allowable portion: Allowance for loan losses and reserve for unfunded commitments 7,609 7,613 Net unrealized gains on equity securities, net of tax 11 - Total regulatory capital $ 101,748 $ 98,432 Risk-weighted assets $ 774,729 $ 782,662 Quarterly average assets for leverage capital purposes $ 1,007,031 $ 1,023,362 June 30, December 31, Capital Ratios 2016 2015 Common equity tier I capital / risk-weighted assets % % Tier I capital / risk-weighted assets % % Total regulatory capital / risk-weighted assets % % Tier I capital / average assets (leverage ratio) % % Under the requirements, at June 30, 2016 and December 31, 2015, QNB has a tier 1 capital ratio of 12.15% and 11.60%, a total regulatory capital ratio of 13.13% and 12.58%, and a leverage ratio of 9.35% and 8.87%, respectively. All ratios improved from December 31, 2015 as tier I capital and total regulatory capital increased and risk-weighted assets and quarterly average assets decreased when compared to the fourth quarter of 2015. The Company remains well-capitalized by all applicable regulatory requirements as of June 30, 2016. MARKET RISK MANAGEMENT Market risk reflects the risk of economic loss resulting from changes in interest rates and market prices. QNB’s primary market risk exposure is interest rate risk and liquidity risk. QNB’s liquidity position was discussed in a prior section. QNB’s largest source of revenue is net interest income, which is subject to changes in market interest rates. Interest rate risk management seeks to minimize the effect of interest rate changes on net interest margins and interest rate spreads and to provide growth in net interest income through periods of changing interest rates. QNB’s Asset/Liability and Investment Management Committee (ALCO) is responsible for managing interest rate risk and for evaluating the impact of changing interest rate conditions on net interest income. QNB uses computer simulation analysis to measure the sensitivity of projected earnings to changes in interest rates. Simulation takes into account current balance sheet volumes and the scheduled repricing dates, instrument level optionality, and maturities of assets and liabilities. It incorporates assumptions for growth, changes in the mix of assets and liabilities, prepayments, and average rates earned and paid. Based on this information, management uses the model to project net interest income under multiple interest rate scenarios. 68 QNB CORP. AND SUBSIDIARY MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS A balance sheet is considered liability sensitive when its liabilities (deposits and borrowings) reprice faster or to a greater extent than its earning assets (loans and securities). A liability sensitive balance sheet will produce relatively less net interest income when interest rates rise and more net interest income when they decline. Based on our simulation analysis, management believes QNB’s interest sensitivity position at June 30, 2016 is liability sensitive. Management expects that market interest rates may gradually increase in the next 12 months, based on the economic environment and policy of the Board of Governors of the Federal Reserve System. The following table shows the estimated impact of changes in interest rates on net interest income as of June 30, 2016 assuming instantaneous rate shocks, and consistent levels of assets and liabilities. Net interest income for the subsequent twelve months is projected to decrease when interest rates are higher than current rates. Estimated Change in Net Interest Income Changes in Interest rates June 30, (in basis points) +300 -2.60 % -12.88 % +200 -1.48 % -8.75 % +100 -0.62 % -4.90 % -100 *N/A *N/A * Certain short-term interest are below 1% Computations of future effects of hypothetical interest rate changes are based on numerous assumptions and should not be relied upon as indicative of actual results. Assets and liabilities may react differently than projected to changes in market interest rates. The interest rates on certain types of assets and liabilities may fluctuate in advance of changes in market interest rates, while rates on other types of assets and liabilities may lag changes in market interest rates. Interest rate shifts may not be parallel. Changes in interest rates can cause substantial changes in the amount of prepayments of loans and mortgage-backed securities, which may in turn affect QNB’s interest rate sensitivity position. Additionally, credit risk may rise if an interest rate increase adversely affects the ability of borrowers to service their debt. QNB is not subject to foreign currency exchange or commodity price risk. At June 30, 2016 QNB did not have any hedging transactions in place such as interest rate swaps, caps or floors. 69 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK. The information required in response to this item is set forth in Item 2, above. ITEM 4.CONTROLS AND PROCEDURES We maintain a system of controls and procedures designed to provide reasonable assurance as to the reliability of the consolidated financial statements and other disclosures included in this report, as well as to safeguard assets from unauthorized use or disposition. We evaluated the effectiveness of the design and operation of our disclosure controls and procedures under the supervision and with the participation of management, including our Chief Executive Officer and Chief Financial Officer. Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures are effective as of the end of the period covered by this report. No changes were made to our internal control over financial reporting during the fiscal quarter covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 70 QNB CORP. AND SUBSIDIARY PART II. OTHER INFORMATION JUNE 30, 201 6 Item 1. Legal Proceedings No material proceedings. Item 1A. Risk Factors There were no material changes to the Risk Factors described in Item 1A in QNB’s Annual Report on Form 10-K for the period ended December 31, 2015. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plan Maximum Number of Shares that may yet be Purchased Under the Plan April 1, 2016 through April 30, 2016 - - - 42,117 May 1, 2016 through May 31, 2016 - - - 42,117 June 1, 2016 through June 30, 2016 - - - 42,117 Total - - - 42,117 Transactions are reported as of settlement dates. QNB’s current stock repurchase plan was approved by its Board of Directors and announced on January 24, 2008 andsubsequently increased on February 9, 2009. The total number of shares approved for repurchase under QNB’s current stock repurchase plan is 100,000. QNB’s current stock repurchase plan has no expiration date. QNB has no stock repurchase plan that it has determined to terminate or under which it does not intend to make furtherpurchases. Item 3. Default Upon Senior Securities None. Item 4. Mine Safety Disclosures None. Item 5. Other Information None. 71 Item 6. Exhibits Exhibit 3(i) Articles of Incorporation of Registrant, as amended. (Incorporated by reference to Exhibit 3(i) of Registrant’s Annual Report on Form 10-K, SEC File No. 0-17706, filed with the Commission on March 13, 2015). Exhibit 3(ii) Bylaws of Registrant, as amended. (Incorporated by reference to Exhibit 3(ii) of Registrant’s Annual Report on Form 10-K, SEC File No. 0-17706, filed with the Commission on March 13, 2015). Exhibit 11 Statement Re: Computation of Earnings Per Share. (Included in Part I, Item I, hereof.) Exhibit 31.1 Section 302 Certification of Chief Executive Officer Exhibit 31.2 Section 302 Certification of Chief Financial Officer Exhibit 32.1 Section 906 Certification of Chief Executive Officer Exhibit 32.2 Section 906 Certification of Chief Financial Officer The following Exhibits are being furnished* as part of this report: No. Description 101.INS XBRL Instance Document.* 101.SCH XBRL Taxonomy Extension Schema Document.* 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document.* 101.LAB XBRL Taxonomy Extension Label Linkbase Document.* 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document.* 101.DEF XBRL Taxonomy Extension Definitions Linkbase Document.* * These interactive data files are being furnished as part of this Quarterly Report, and, in accordance with Rule 402 of Regulation S-T, shall not be deemed filed for purposes of Section 11 or 12 of the Securities Act of 1933, as amended, or Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability under those sections. 72 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. QNB Corp. Date: August 8, 2016 By: /s/ David W. Freeman David W. Freeman Chief Executive Officer Date: August 8, 2016 By: /s/ Janice McCracken Erkes Janice McCracken Erkes Chief Financial Officer Date: August 8, 2016 By: /s/ Phillip N. Geiger Phillip N. Geiger Chief Accounting Officer, QNB Bank
